Exhibit 10.62

OFFICE LEASE AGREEMENT

BETWEEN

MEADOWS OFFICE, L.L.C.

AS LANDLORD

AND

KID BRANDS, INC.

AS TENANT

DATED

November 15, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. Definitions and Basic Lease Provisions

     1   

2. Lease Grant

     1   

3. Tender of Possession

     1   

4. Rent

     2   

5. Delinquent Payment; Handling Charges

     2   

6. Security Deposit

     2   

7. Services; Utilities; Common Areas

     3   

(a) Services

     3   

(b) Excess Utility Use

     4   

(c) Common Areas

     5   

(d) Parking

     6   

8. Alterations; Repairs; Maintenance; Signs

     7   

(a) Alterations

     7   

(b) Repairs; Maintenance

     8   

(i) By Landlord

     8   

(ii) By Tenant

     9   

(iii) Performance of Work

     10   

(c) Mechanic’s Liens

     11   

(d) Signs

     11   

9. Use

     12   

10. Assignment and Subletting

     13   

(a) Transfers

     13   

(b) Consent Standards

     13   

(c) Request for Consent

     14   

(d) Conditions to Consent

     14   

(e) Attornment by Subtenants

     14   

(f) Cancellation

     15   

(g) Additional Compensation

     15   

(h) Adequate Assurance of Future Performance

     15   

(i) Permitted Transfers

     16   

(j) Permitted Occupants

     17   

 

i



--------------------------------------------------------------------------------

11. Insurance; Waivers; Subrogation; Indemnity

     17   

(a) Tenant’s Insurance

     17   

(b) Landlord’s Insurance

     18   

(c) No Subrogation

     18   

(d) Indemnity

     19   

12. Subordination; Attornment; Notice to Landlord’s Mortgagee

     19   

(a) Subordination

     19   

(b) Attornment

     20   

(c) Notice to Landlord’s Mortgagee

     20   

(d) Landlord’s Mortgagee’s Protection Provisions

     20   

(e) SNDA

     20   

13. Rules and Regulations

     20   

14. Condemnation

     21   

(a) Total Taking

     21   

(b) Partial Taking—Tenant’s Rights

     21   

(c) Partial Taking—Landlord’s Rights

     21   

(d) Award

     21   

15. Fire or Other Casualty

     21   

(a) Repair Estimate

     21   

(b) Tenant’s Rights

     21   

(c) Landlord’s Rights

     22   

(d) Repair Obligation

     22   

(e) Abatement of Rent

     22   

16. Personal Property Taxes

     23   

17. Events of Default

     23   

(a) Payment Default

     23   

(b) Abandonment

     23   

(c) Estoppel/Financial Statement

     23   

(d) Insurance

     23   

(e) Mechanic’s Liens

     23   

(f) Other Defaults

     23   

(g) Insolvency

     23   

18. Remedies

     24   

(a) Termination of Lease

     24   

(b) Termination of Possession

     24   

(c) Perform Acts on Behalf of Tenant

     25   

(d) Alteration of Locks

     25   

 

ii



--------------------------------------------------------------------------------

19. Payment by Tenant; Non-Waiver; Cumulative Remedies

     25   

(a) Payment by Tenant

     25   

(b) No Waiver

     25   

(c) Cumulative Remedies

     26   

20. Intentionally deleted

     26   

21. Surrender of Premises

     26   

22. Holding Over

     26   

23. Certain Rights Reserved by Landlord

     27   

(a) Building Operations

     27   

(b) Security

     27   

(c) Repairs and Maintenance

     27   

(d) Prospective Purchasers and Lenders

     27   

(e) Prospective Tenants

     27   

24. Intentionally deleted

     27   

25. Hazardous Materials

     28   

26. Miscellaneous

     31   

(a) Landlord Transfer

     31   

(b) Landlord’s Liability

     31   

(c) Force Majeure

     31   

(d) Brokerage

     32   

(e) Estoppel Certificates

     32   

(f) Notices

     32   

(g) Separability

     32   

(h) Amendments; Binding Effect

     32   

(i) Quiet Enjoyment

     33   

(j) No Merger

     33   

(k) No Offer

     33   

(l) Entire Agreement

     33   

(m) Waiver of Jury Trial

     33   

(n) Governing Law

     33   

(o) Recording

     33   

(p) Joint and Several Liability

     33   

(q) Financial Reports

     34   

(r) Landlord’s Fees

     34   

(s)Telecommunications

     34   

(t) Confidentiality

     35   

(u) Authority

     35   

(v) List of Exhibits

     35   

 

iii



--------------------------------------------------------------------------------

This Basic Lease Information is attached to and incorporated by reference to an
Office Lease Agreement between Landlord and Tenant, as defined below.

 

Lease Date:    November 15, 2013 Landlord:    Meadows Office, L.L.C., a Delaware
limited liability company Tenant:    Kid Brands, Inc., a New Jersey corporation
Premises:    An area containing 26,520 rentable square feet, identified as Suite
#600, constituting the entire sixth (6th) floor of the building commonly known
as the 301 Building of The Meadows Office Complex (the “Building”), and whose
street address is 301 Route 17 North, Rutherford, New Jersey. The Premises are
outlined on the plan attached to the Lease as Exhibit A. The land on which the
Building is located (the “Land”) is described on Exhibit B. The term “Project”
shall collectively refer to the Building, the Land and the driveways, parking
facilities, and similar improvements and easements associated with the foregoing
or the operation thereof, including without limitation the Common Areas (as
defined in Section 7(c)). The term “Complex” shall collectively refer to the
Building and any other buildings which comprise a multi-building Complex owned
by Landlord, if applicable. Term:    One hundred forty-two (142) months (plus,
if the Commencement Date is not the first day of a calendar month, the partial
calendar month in which the Commencement Date occurs), commencing on the
Commencement Date and ending at 5:00 p.m. local time on the last day of the
142nd full calendar month following the Commencement Date, subject to adjustment
and earlier termination as provided in the Lease. Commencement Date:    November
15, 2013.

 

1



--------------------------------------------------------------------------------

Base Rent:    Base Rent shall be the following amounts for the following periods
of time:     

Lease Month

  

Annual Base Rent

Rate Per Rentable

Square Foot

  

Monthly Base Rent

   1 – 12    $23.50    $51,935.00    13 – 24    X 1.025    $53,233.38    25 – 36
   X 1.025    $54,564.21    37 – 48    X 1.025    $55,928.31    49 – 60    X
1.025    $57,326.52    61 – 72    X 1.025    $58,759.69    73 – 84    X 1.025   
$60,228.68    85 – 96    X 1.025    $61,734.39    97 – 108    X 1.025   
$63,277.75    109 – 120    X 1.025    $64,859.70    121 – 132    X 1.025   
$66,481.19    133 – 142    X 1.025    $68,143.22   

The annual increases in Base Rent provided for above shall be in lieu of
Tenant’s payment of any increases in operating expenses, common utilities and
insurance costs (all of which shall be incurred solely by Landlord).

 

Provided Tenant is not then in default under this Lease beyond the expiration of
any applicable grace, notice or cure period, Tenant shall not be required to pay
the monthly installment of Monthly Base Rent for each of the first twenty-two
(22) full calendar months of the Term (the “Rent Abatement”). At Landlord’s
option, Landlord may elect at any time to pay any portion of the Rent Abatement
directly to Tenant in lieu of applying such portion as an abatement of Monthly
Base Rent, provided Landlord gives Tenant written notice of such election at
least ten (10) days prior to first (1st) day of the applicable Lease Month
affected by such election.

 

As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first (1st) day of a
calendar month, the period from the Commencement Date to the first (1st) day of
the next calendar month shall be added to and included in the first (1st) Lease
Month for purposes of determining the duration of the Term and the monthly Base
Rent rate applicable for such partial month, which shall be payable in addition
to the monthly Base Rent otherwise payable for the first (1st) Lease Month).

Rent:    Base Rent and Taxes (as defined in Exhibit C hereto), and all other
sums that Tenant may owe to Landlord or otherwise be required to pay under the
Lease. Security Deposit:    $360,000.00, in the form of a letter of credit (as
provided under Section 6(b)).

 

2



--------------------------------------------------------------------------------

Permitted Use:    General, administrative and executive offices, and other uses
consistent with office use ancillary to Tenant’s business, including but not
limited to a conference center, seminar rooms, product showroom, product design
center and a data center, and for any other purpose permitted by law ancillary
to and consistent with office use. Tenant’s Proportionate Share:    9.5152%,
which is the percentage obtained by dividing (a) the number of rentable square
feet in the Premises as stated above by (b) the rentable square feet in the
Building at the time a respective charge was incurred, which at the time of
execution of this Lease is 278,712 rentable square feet. Landlord and Tenant
stipulate that the number of rentable square feet in the Premises and in the
Building set forth above is conclusive as to the square footage in existence on
the date of this Lease and shall be binding upon them. Initial Liability
Insurance Amount:    $5,000,000 Broker/Agent:   

For Tenant: Newmark Grubb Knight Frank

 

For Landlord: Newmark Grubb Knight Frank

Tenant’s Address:

  

Prior to Commencement Date:

One Meadowlands Plaza

8th Floor

East Rutherford, New Jersey 07073

Telephone:

Telecopy:

  

Following Commencement Date:

301 Route 17 North

Suite #600

Rutherford, New Jersey 07070

Telephone:

Telecopy:

Landlord’s

Address:

  

For all Notices:

c/o Onyx Equities

900 Route 9 North

Suite 300

Woodbridge, New Jersey 07095

Attention: Samuel Giordano, CFO

Telephone: (732) 362-8800

Telecopy: (732) 362-8801

  

 

3



--------------------------------------------------------------------------------

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Basic Lease Information shall control.

 

LANDLORD:   MEADOWS OFFICE, L.L.C., a Delaware limited liability company    

By: MEADOWS OFFICE MM, LLC,

its managing member

    By:   /s/ John Saraceno     Name:   John Saraceno     Title:   Authorized
Signatory

 

TENANT:  

KID BRANDS, INC.,

a New Jersey corporation

    By:   /s/ Kerry Carr     Name:   Kerry Carr     Title:   EVP – COO & CFO  

 

4



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

1. Definitions and Basic Lease Provisions. The definitions and basic provisions
set forth in the Basic Lease Information (the “Basic Lease Information”)
executed by Landlord and Tenant contemporaneously herewith are incorporated
herein by reference for all purposes. Additionally, the following terms shall
have the following meanings when used in this Lease: “Affiliate” means any
person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Building’s Structure” means the Building’s exterior walls,
roof, elevator shafts (if any), footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Premises’ and Building’s HVAC,
life-safety, plumbing, electrical, and mechanical (including HVAC) systems;
“Business Day(s)” means Monday through Friday of each week, exclusive of
Holidays; “Holidays” means New Year’s Day, Presidents Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the day following Thanksgiving,
Christmas Day, and any other nationally or regionally recognized holiday;
“including” means including, without limitation; “Laws” means all federal,
state, and local laws, ordinances, rules and regulations, all court orders,
governmental directives, and governmental orders and all interpretations of the
foregoing, and all restrictive covenants affecting the Project, and “Law” shall
mean any of the foregoing (Landlord represents that, as of the date hereof,
there are no restrictive covenants that materially interfere with Tenant’s
rights and use of the Premises under this Lease; Landlord shall not enter into
such restrictive covenants during the Term); “Normal Business Hours” means 8:00
a.m. to 6:00 p.m. on Business Days and 8:00 a.m. to 1:00 p.m. on Saturdays,
exclusive of Holidays; “Tenant’s Off-Premises Equipment” means any of Tenant’s
equipment or other property that may be located on or about the Project (other
than inside the Premises); “Tenant Party” means any of the following persons:
Tenant; any assignees claiming by, through, or under Tenant; any subtenants
claiming by, through, or under Tenant; and any of their respective agents,
contractors, employees, and invitees; and “Landlord Party” means any of the
following persons (but not including Tenant or any Tenant Party): Landlord; any
party claiming by, through, or under Landlord; and any of their respective
agents, contractors, employees, and invitees.

2. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises (as defined in the Basic Lease
Information).

3. Tender of Possession. Landlord shall tender possession of the Premises to
Tenant on the Commencement Date. Subject only to Landlord’s Mold Removal
Obligations (as defined in Section 8(b)(ii), Tenant acknowledges that Landlord
has satisfactorily prepared the Premises for Tenant’s possession thereof, with
interior non-demising partition walls demolished and otherwise vacant and in
broom-clean condition, and Tenant accepts the Premises in such condition.
Landlord shall not be required to construct any tenant improvements in the
Premises. Tenant shall be responsible for the construction of all tenant
improvements required for Tenant’s business operations in the Premises, as
provided in Exhibit D attached hereto and made a part hereof.

 

1



--------------------------------------------------------------------------------

4. Rent. Subject to the Rent Abatement as described in the Basic Lease
Information, Tenant shall timely pay to Landlord Rent (as defined in the Basic
Lease Information), including the amounts set forth in Exhibit C hereto, without
notice, demand, deduction or set-off (except as otherwise expressly provided
herein), by good and sufficient check drawn on a national banking association at
Landlord’s address provided for in this Lease or as otherwise specified by
Landlord. The obligations of Tenant to pay Base Rent (as defined in the Basic
Lease Information) and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations. Base Rent, adjusted as herein
provided, shall be payable monthly in advance. The installment of Base Rent for
the first full calendar month for which Base Rent is payable under this Lease
shall be payable contemporaneously with the execution of this Lease; thereafter,
Base Rent shall be payable on the first (1st) day of each month beginning on the
first (1st) day of the second (2nd) full calendar month of the Term for which
Base Rent is payable under this Lease. The monthly Base Rent for any partial
month at the beginning of the Term shall equal the product of 1/365 (or in the
event of a leap year, 1/366) of the annual Base Rent in effect during the
partial month and the number of days in the partial month, and shall be due on
the Commencement Date. Payments of Base Rent for any fractional calendar month
at the end of the Term shall be similarly prorated. Tenant shall pay Taxes (as
defined in Exhibit C) at the same time and in the same manner as Base Rent.

5. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the lesser
of twelve percent (12%) per annum or the maximum lawful rate of interest (such
lesser amount is referred to herein as the “Default Rate”); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a fee equal to eight percent (8%) of the delinquent payment to
reimburse Landlord for its cost and inconvenience incurred as a consequence of
Tenant’s delinquency. In no event, however, shall the charges permitted under
this Section 5 or elsewhere in this Lease, to the extent they are considered to
be interest under applicable Law, exceed the maximum lawful rate of interest.
Notwithstanding the foregoing, the first time in any consecutive twelve
(12) month period Landlord does not receive any payment required to be made by
Tenant under this Lease within five (5) days after it becomes due Tenant shall
not owe Landlord interest or late charge described above unless Landlord has
still not received the relevant payment within fifteen (15) days after it
becomes due, in which event the described interest and late charge shall be due
immediately.

6. Security Deposit.

(a) Contemporaneously with the execution of this Lease, Tenant shall deliver to
Landlord the Security Deposit (as defined in the Basic Lease Information), which
shall be held by Landlord to secure Tenant’s performance of its obligations
under this Lease. The Security Deposit is not an advance payment of Rent or a
measure or limit of Landlord’s damages upon an Event of Default (as defined in
Section 17). Landlord may, at Landlord’s discretion, from time to time following
an Event of Default and without prejudice to any other remedy, use all or a part
of the Security Deposit to put the Premises in the condition required under this
Lease and to perform any obligation Tenant fails to perform hereunder or in
connection with Landlord’s remedies under this Lease. Following any such
application of the Security Deposit, Tenant shall pay to Landlord on demand the
amount so applied in order to restore the Security Deposit to its original
amount. Subject to the requirements of, and conditions imposed by, Laws
applicable to security deposits under commercial leases, Landlord shall, within
thirty (30) days after the expiration of the Term, return to Tenant the portion
of the Security Deposit remaining after deducting all damages, charges and other
amounts permitted by Law, if any. Landlord and Tenant agree that such deductions
shall include, without limitation, all damages and losses that Landlord has
suffered as a result of any breach of this Lease by Tenant, but shall not
include any costs associated with normal wear and tear to the Premises
(including but not limited to normal wear and tear to the Initial Tenant Work
(as defined in Exhibit D attached hereto) and/or any Alterations (as defined in
Section 8(a) hereof)). Unless required otherwise by applicable Law, the Security
Deposit may be commingled with other funds, and no interest shall be paid
thereon. If Landlord transfers its interest in the Premises, Landlord may assign
the Security Deposit to the transferee and, upon such transfer (and the delivery
to Tenant of an acknowledgment of the transferee’s responsibility for the
Security Deposit if required by Law), Landlord thereafter shall have no further
liability for the return of the Security Deposit.

 

2



--------------------------------------------------------------------------------

(b) The Security Deposit shall be in the form of a letter of credit. The letter
of credit shall be issued by a reputable banking institution reasonably
acceptable to Landlord. Tenant shall deliver to Landlord at least sixty
(60) days prior to the expiration of the letter of credit a replacement letter
of credit issued by the same financial institution as issued the expiring letter
of credit (or such other reputable banking institution as is reasonably
acceptable to Landlord), in the same form as the expiring letter of credit (or
in such other form as is reasonably acceptable to Landlord). If Tenant fails to
timely deliver any such replacement letter of credit, such failure shall,
without the need for any additional notice from Landlord, constitute an Event of
Default under this Lease, and Landlord shall be entitled to draw the full amount
of such letter of credit and to hold and/or use such drawn funds as a cash
Security Deposit hereunder. The letter of credit shall be irrevocable, shall
name Landlord and any successor-in-interest of Landlord as beneficiary, shall be
unconditional except as to require a sight draft drawn on the issuing bank to be
tendered by the beneficiary at said bank’s office, and shall otherwise be in
such form as may be reasonably required by Landlord. Landlord hereby agrees that
the form of letter of credit attached hereto and made a part hereof as Exhibit N
is acceptable. The term “letter of credit” shall mean the original letter of
credit delivered to Landlord and each replacement thereof delivered to Landlord
during the Term of this Lease.

7. Services; Utilities; Common Areas.

(a) Services. Landlord shall furnish to Tenant: (i) water at those points of
supply provided for the Premises and for general use of tenants of the Building;
(ii) HVAC, at such temperatures and in such amounts as are required by
governmental authority or as Landlord reasonably determines are standard for the
Building; (iii) janitorial service to the Premises on weekdays, other than
Holidays, for Building-standard installations and such window washing as may
from time to time be reasonably required, in accordance with the specifications
set forth in Exhibit L attached hereto and made a part hereof; (iv) elevators
for ingress and egress to the floor on which the Premises are located, in common
with other tenants, provided that Landlord may limit the number of operating
elevators during non-business hours, during repairs, and Holidays;
(v) replacement of Building-standard light bulbs and fluorescent tubes, provided
that Landlord’s standard charge for such bulbs and tubes shall be paid by
Tenant; and (vi) electrical current for lighting, machinery and equipment that
does not require more than six (6) watts per usable square foot. Tenant shall
pay to Landlord, as additional Rent, the sum of One and 75/100 Dollars ($1.75)
per rentable square foot of the Premises per year for such electricity. This sum
shall be payable to Landlord in advance on a monthly basis together with Base
Rent and shall represent the cost of such electricity furnished Tenant at the
Premises. If Tenant desires any of the services specified in Section 7(a)(ii) at
a time other than Normal Business Hours, then such services shall be supplied to
Tenant upon the written request of Tenant delivered to Landlord before 3:00 p.m.
on the Business Day preceding such extra usage, and Tenant shall pay to Landlord
the cost of such services within thirty (30) days after Landlord has delivered
to Tenant an invoice therefor. The costs incurred by Landlord in providing HVAC
service to Tenant at a time other than Normal Business Hours, shall include
costs for electricity, water, sewage, water treatment, labor, metering,
filtering, and maintenance reasonably allocated by Landlord to providing such
service. Landlord’s current charge for providing HVAC services at a time other
than Normal Business Hours is $125.00 per hour.

 

3



--------------------------------------------------------------------------------

(b) Excess Utility Use. Landlord shall not be required to furnish electrical
current for equipment that requires more than six (6) watts per usable square
foot. If Tenant’s requirements for or consumption of electricity exceed the
electricity to be provided by Landlord as described in Section 7(a), Landlord
shall, at Tenant’s expense, make reasonable efforts to supply such service
through the then-existing feeders and risers and electrical panels serving the
Building and the Premises, and Tenant shall pay to Landlord the cost of such
service within thirty (30) days after Landlord has delivered to Tenant an
invoice therefor. Landlord may determine the amount of such additional
consumption and potential consumption by any verifiable method, including
installation of a separate meter in the Premises installed, maintained, and read
by Landlord, at Tenant’s expense. Tenant shall not install any electrical
equipment requiring special wiring or requiring voltage in excess of 110 volts
unless approved in advance by Landlord, which approval shall not be unreasonably
withheld. Tenant shall not install any electrical equipment requiring voltage in
excess of Building capacity unless approved in advance by Landlord, which
approval may be withheld in Landlord’s sole discretion. The use of electricity
in the Premises shall not exceed the capacity of existing feeders and risers and
electrical panels to or wiring in the Premises. Any risers or wiring required to
meet Tenant’s excess electrical requirements shall, upon Tenant’s written
request, be installed by Landlord, at Tenant’s cost, if, in Landlord’s judgment,
the same are necessary and shall not cause permanent damage to the Building or
the Premises, cause or create a dangerous or hazardous condition, entail
excessive or unreasonable alterations, repairs, or expenses, or interfere with
or disturb other tenants of the Building. If Tenant uses machines or equipment
in the Premises which affect the temperature otherwise maintained by the air
conditioning system or otherwise overload any utility, Landlord may install
supplemental air conditioning units or other supplemental equipment in the
Premises, and the cost thereof, including the cost of installation, operation,
use, and maintenance, shall be paid by Tenant to Landlord within thirty
(30) days after Landlord has delivered to Tenant an invoice therefor. Landlord’s
obligation to furnish services under Section 7(a) shall be subject to the rules
and regulations of the supplier of such services and governmental rules and
regulations. Landlord may, upon not less than thirty (30) days’ prior written
notice to Tenant, discontinue any such service to the Premises, provided
Landlord first arranges for a direct connection thereof through the supplier of
such service. Tenant shall, however, be responsible for contracting with the
supplier of such service and for paying all deposits for, and costs relating to,
such service. Landlord shall use reasonable efforts to restore any service
required of it that becomes unavailable; however, such unavailability shall not,
except as hereinafter provided, render Landlord liable for any damages caused
thereby, be a constructive eviction of Tenant, constitute a breach of any
implied warranty, or entitle Tenant to any abatement of Tenant’s obligations
hereunder. Notwithstanding the foregoing, if (a) there is an interruption or
stoppage of any Building system or Building service and the cause or cure of
such interruption is within Landlord’s reasonable control (a “Landlord
Controlled Interruption”), and such interruption is not due to any negligence or
willful misconduct by Tenant or any Tenant Party, (b) such Landlord Controlled
Interruption materially, adversely interferes with Tenant’s use of the Premises
(or a portion thereof) during Normal Business Hours for more than five
(5) consecutive days after Tenant delivers written notice thereof to Landlord,
and (c) Tenant actually does not use all or the affected portion, if applicable,
of the Premises for the operation of Tenant’s business therein, then during the
period of time such condition continues beyond such fifth (5th) consecutive day,
Tenant shall be entitled to an equitable abatement of Rent for all or the
affected portion of the Premises, as applicable. Such Rent abatement shall cease
immediately upon the earlier to occur of (i) the cessation of such Landlord
Controlled Interruption or (ii) Tenant’s re-commencement of use of all or the
affected portion of the Premises, as applicable, for the operation of Tenant’s
business therein.

 

4



--------------------------------------------------------------------------------

(c) Common Areas. The term “Common Area” is defined for all purposes of this
Lease as that part of the Project and/or Complex intended for the common use of
all tenants, including among other facilities (as such may be applicable to the
Complex), the ground floor lobby, elevator lobbies and hallways on multi-tenant
floors, parking areas, private streets and alleys, landscaping, curbs, loading
areas, sidewalks, malls and promenades (enclosed or otherwise), lighting
facilities, drinking fountains, meeting rooms, public toilets, the parking
garage, and the like, but excluding: (i) space in buildings (now or hereafter
existing) designated for rental for commercial purposes, as the same may exist
from time to time; (ii) streets and alleys maintained by a public authority;
(iii) areas within the Complex which may from time to time not be owned by
Landlord (unless subject to a cross-access agreement benefitting the area which
includes the Premises); and (iv) areas leased to a single-purpose user where
access is restricted. In addition, although the roof(s) of the building(s) in
the Complex is not literally part of the Common Area, it will be deemed to be so
included for purposes of Landlord’s ability to prescribe rules and regulations
regarding same. Landlord reserves the right to change from time to time the
dimensions and location of the Common Area, as well as the dimensions,
identities, locations and types of any buildings, signs or other improvements in
the Complex. For example, and without limiting the generality of the immediately
preceding sentence, Landlord may from time to time substitute for any parking
area other areas reasonably accessible to the tenants of the Building or
Complex, as applicable, which areas may be elevated, surface or underground.
Tenant, and its employees and customers, and when duly authorized pursuant to
the provisions of this Lease, its subtenants, licensees and concessionaires,
shall have the non-exclusive right to use the Common Area (excluding roof(s)) as
constituted from time to time, such use to be in common with Landlord, other
tenants in the Building and/or Complex, as applicable, and other persons
permitted by Landlord to use the same, and subject to rights of governmental
authorities, easements, other restrictions of record, and such reasonable rules
and regulations governing use as Landlord may from time to time prescribe. For
example, and without limiting the generality of Landlord’s ability to establish
rules and regulations governing all aspects of the Common Area, Tenant agrees as
follows:

(i) Tenant shall not solicit business within the Common Area nor take any action
which would interfere with the rights of other persons to use the Common Area.

 

5



--------------------------------------------------------------------------------

(ii) Landlord may temporarily close any part of the Common Area for such periods
of time as may be necessary or advisable to make repairs or alterations or to
prevent the public from obtaining prescriptive rights; provided, however, that
such closure shall not materially interfere with Tenant’s business operations in
the Premises.

(iii) With regard to the roof(s) of the building(s) in the Project or Complex,
as applicable, use of the roof(s) is reserved to Landlord, or with regard to any
tenant demonstrating to Landlord’s satisfaction a need to use same, to such
tenant after receiving prior written consent from Landlord.

(d) Parking.

(i) For purposes of this Subsection (d), the following definitions shall apply:
(i) the “Parking Areas” shall mean those areas of the Project designated by
Landlord, from time to time, for parking to serve the Building; (ii) the
“Reserved Parking Areas” shall mean those portions of the Parking Areas
designated by Landlord, from time to time, for reserved parking (i.e., for the
exclusive use of one or more persons); and (iii) the “General Parking Areas”
shall mean, from time to time, those portions of the Parking Areas which are not
then Reserved Parking Areas.

(ii) Tenant, incident to its use of the Premises, shall have the exclusive right
to use twenty (20) reserved parking spaces within the Reserved Parking Areas
(the “Tenant’s Reserved Spaces”), which Tenant’s Reserved Spaces shall be
located as shown on Exhibit M attached hereto and made a part hereof (fifteen
(15) of such Tenant’s Reserved Spaces to be located in the covered parking
garage, and the remaining five (5) Tenant’s Reserved Spaces to be located
contiguously with one another, all as shown on Exhibit M). Tenant will be
responsible (i) for the internal allocation of Tenant’s Reserved Spaces (among
the Tenant Parties) and (ii) at Tenant’s expense, for the enforcement of
Tenant’s exclusive right to use Tenant’s Reserved Spaces (it being agreed that
Tenant shall indemnify and hold harmless the Landlord from any claim or action
brought against Landlord by any persons or entities as a result of Tenant
enforcing its exclusive right to use Tenant’s Reserved Spaces). Landlord shall,
at Tenant’s expense, place a marking on each of Tenant’s Reserved Spaces
indicating that the same is a reserved parking space.

 

6



--------------------------------------------------------------------------------

(iii) Tenant, incident to its use of the Premises, shall have the right to use
up to four (4) parking spaces located in the General Parking Areas for each one
thousand (1,000) square feet of rentable floor area of the Premises (less the
number of Tenant’s Reserved Spaces), on a “first come, first served” basis in
common with other persons designated by Landlord, subject, in all events, to the
Building rules and regulations; provided, however, that at no time shall Tenant
use, in the aggregate, a number of parking spaces in the General Parking Areas
in excess of four (4) parking spaces for each one thousand (1,000) square feet
of rentable floor area of the Premises (less the number of Tenant’s Reserved
Spaces).

8. Alterations; Repairs; Maintenance; Signs.

(a) Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises (collectively, the “Alterations”) without the prior
written consent of Landlord, except for the installation of unattached, movable
trade fixtures which may be installed without drilling, cutting or otherwise
defacing the Premises, and Alterations that both (i) have an aggregate cost not
in excess of $20,000, and (ii) do not require a construction permit. Tenant
shall furnish complete plans and specifications to Landlord for its approval at
the time it requests Landlord’s consent to any Alterations if the desired
Alterations: (i) will affect the Building’s Systems or Building’s Structure; or
(ii) will require the filing of plans and specifications with any governmental
or quasi-governmental agency or authority; or (iii) will cost in excess of Ten
Thousand Dollars ($10,000.00). Subsequent to obtaining Landlord’s consent and
prior to commencement of the Alterations, Tenant shall deliver to Landlord any
building permit required by applicable Law and a copy of the executed
construction contract(s). Tenant shall (a) reimburse Landlord within ten
(10) days after the rendition of a bill for all of Landlord’s actual and
reasonable out-of-pocket costs incurred in connection with any Alterations,
including all management, engineering, outside consulting, and construction fees
incurred by or on behalf of Landlord for the review and approval of Tenant’s
plans and specifications and Tenant shall pay Landlord’s designated construction
manager for the Building (herein called “Landlord’s Construction Manager”) a
general supervision fee as compensation for general oversight and coordination
by Landlord’s Construction Manager equal to three percent (3%) of the aggregate
cost of such Alterations (but not in any event greater than $10,000 per
Alterations project). Prior to commencing such Alterations, Tenant (i) shall
furnish Landlord with an estimate of the cost of such Alterations (which
estimate shall be subject to Landlord’s reasonable review and approval), and
(ii) shall pay to Landlord’s Construction Manager the estimated amount of the
general supervision fee described in the preceding sentence (which amount shall
be adjusted upon completion of the Alterations to reflect the actual cost
thereof, any excess general supervision fee previously paid to be promptly
refunded to Tenant). If Landlord consents to the making of any Alteration, such
Alteration shall be made by Tenant at Tenant’s sole cost and expense by a
contractor approved in writing by Landlord. Landlord shall be entitled to
require Tenant to use Landlord’s designated contractors for any part of such
Alteration affecting the Building’s Systems. Tenant shall require its contractor
to maintain insurance in such amounts and in such form as Landlord may
reasonably require. Without Landlord’s prior written consent, Tenant shall not
use any portion of the Common Areas either within or without the Project or
Complex, as applicable, in connection with the making of any Alterations. If the
Alterations which Tenant causes to be constructed result in Landlord being
required to make any alterations and/or improvements to other portions of the
Project or Complex, as applicable, in order to comply

 

7



--------------------------------------------------------------------------------

with any applicable Laws, then Tenant shall reimburse Landlord upon demand for
all costs and expenses incurred by Landlord in making such alterations and/or
improvements, provided Landlord has advised Tenant in writing at the time
Landlord consents to said Alterations of such required alterations and/or
improvements and the costs and expenses associated with same. Any Alterations
made by Tenant shall become the property of Landlord upon installation and shall
remain on and be surrendered with the Premises upon the expiration or sooner
termination of this Lease, unless such Alterations require Landlord’s approval
and at the time such approval is granted Landlord notifies Tenant that Landlord
shall require the removal thereof at the expiration or sooner termination of
this Lease. Notwithstanding the foregoing, unless Landlord notifies Tenant prior
to the expiration or earlier termination of the Lease that removal is not
required, Tenant shall in any event be required to remove Cable (as defined in
Section 8(b) below). With respect to such required removal of any such
Alterations, Tenant shall at its sole cost and expense, forthwith and with all
due diligence (but in any event not later than ten (10) days after the
expiration or earlier termination of the Lease) remove all or any portion of any
Alterations made by Tenant which are designated by Landlord to be removed and
repair and restore the Premises in a good and workmanlike manner to their
original condition, reasonable wear and tear excepted. All construction work
done by Tenant within the Premises shall be performed in a good and workmanlike
manner with new materials of first-class quality, lien-free and in compliance
with all Laws and insurance requirements, and in such manner as to cause a
minimum of interference with other construction in progress and with the
transaction of business in the Project or Complex, as applicable. Tenant agrees
to indemnify, defend and hold Landlord harmless from and against any and all
loss, liability, damage cost or expense (including, without limitation,
attorney’s fees and disbursements and court costs) resulting from such work. The
foregoing indemnity shall survive the expiration or earlier termination of this
Lease. Landlord’s consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws and
insurance requirements, and Tenant shall be solely responsible for ensuring all
such compliance. Subject to Landlord’s review and approval rights set forth
above (which approval shall not be unreasonably withheld, conditioned or delayed
so long as proposed renovations are, as reasonably determined by Landlord,
consistent with those that Landlord is completing in other common bathrooms at
the Project), Tenant shall be entitled to renovate the bathrooms located in the
Premises in a manner and style desired by Tenant.

(b) Repairs; Maintenance.

(i) By Landlord. Landlord shall keep and maintain in good repair and working
order and make repairs to and perform maintenance upon: (1) structural elements
of the Building (including the Building’s Structure); (2) the Building’s Systems
serving the Building generally; (3) Common Areas; (4) the roof of the Building;
(5) exterior windows and façade of the Building; (6) elevators serving the
Building; and (7) the Building’s Systems serving the Premises up to the
connection point of the Building’s Systems to the Premises. Landlord shall not
be liable for any failure to make any such repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by Tenant. If
any of the foregoing maintenance or repair is necessitated due to the acts or
omissions of any Tenant Party, Tenant shall pay the costs of such repairs or
maintenance to Landlord within thirty (30) days after receipt of an invoice,
together with an administrative charge in an amount equal to five percent
(5%) of the cost of the repairs. Landlord shall not be liable to Tenant for any
interruption of Tenant’s business or inconvenience caused due to any work
performed in the Premises or in the Complex pursuant to Landlord’s rights and
obligations under this Lease. To the extent allowed by law, Tenant waives the
right to make repairs at Landlord’s expense under any law, statute or ordinance
now or hereafter in effect.

 

8



--------------------------------------------------------------------------------

(ii) By Tenant. Tenant shall, at its sole cost and expense, promptly perform all
maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and shall keep the Premises in compliance with
all applicable Laws and insurance requirements and in good condition and repair,
ordinary wear and tear excepted. Tenant’s repair obligations include, without
limitation, repairs to: (1) floor covering and/or raised flooring; (2) interior
partitions; (3) doors; (4) the interior side of demising walls; (5) electronic,
phone and data cabling and related equipment (collectively, “Cable”) that is
installed by or for the benefit of Tenant and located in the Premises or other
portions of the Building or Project; (6) supplemental air conditioning units,
private showers and kitchens, including hot water heaters, plumbing,
dishwashers, ice machines and similar facilities serving Tenant exclusively;
(7) phone rooms used exclusively by Tenant; (8) Alterations performed by
contractors retained by or on behalf of Tenant, including related HVAC
balancing; and (9) all of Tenant’s furnishings, trade fixtures, equipment and
inventory. Landlord reserves the right to require that such obligations be
performed by a contractor approved by Landlord, all at Tenant’s expense. All
work shall be performed in accordance with the rules and procedures described in
Section 8(a). If Tenant fails to make any repairs to the Premises for more than
fifteen (15) days after notice from Landlord (although notice shall not be
required if there is an emergency, or if the area to be repaired is visible from
the exterior of the Building), Landlord may (but without any obligation), in
addition to any other remedy available to Landlord, make the repairs, and Tenant
shall pay the reasonable cost of the repairs to Landlord within thirty (30) days
after receipt of an invoice, together with an administrative charge in an amount
equal to five percent (5%) of the cost of the repairs. At the expiration or
earlier termination of this Lease, Tenant shall surrender the Premises in the
condition required under this Lease, excepting reasonable wear and tear and
losses required to be restored by Landlord. If Landlord elects to store any
personal property of Tenant, including goods, wares, merchandise, inventory,
trade fixtures and other personal property of Tenant, same shall be stored at
the sole cost and risk of Tenant. Landlord or its agents shall not be liable for
any loss or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak from any
part of the Complex or from the pipes, appliances or plumbing works therein or
from the roof, street or subsurface or from any other places resulting from
dampness or any other cause whatsoever, or from the act or negligence of any
other tenant or any officer, agent, employee, contractor or guest of any such
tenant. It is generally understood that mold spores are present essentially
everywhere and that mold can grow in most any moist location. Emphasis is
properly placed on prevention of moisture and on good housekeeping and
ventilation practices. Tenant acknowledges the necessity of housekeeping,
ventilation, and moisture control (especially in kitchens, janitor’s closets,
bathrooms, break rooms and around outside walls) for mold prevention. Landlord
represents to Tenant that Landlord has caused the Premises to be

 

9



--------------------------------------------------------------------------------

inspected by Hillmann Consulting (“Hillmann”) for the presence of mold, mildew
or moisture (collectively, “Mold”) within the Premises, and shall take such
measures to remediate Mold within the Premises as are recommended by Hillmann so
as to enable Hillmann to issue its reinspection report indicating that all Mold
in the Premises has been remediated in accordance with the recommendations of
Hillmann (the “Final Report”; the obligations of Landlord set forth in this
sentence are referred to herein as the “Mold Removal Obligations”). If Landlord
has not delivered the Final Report to Tenant by November 25, 2013, Tenant shall
receive a credit against the first Base Rent payable under this Lease (following
completion of the Rent Abatement) for each day beyond November 25, 2013, until
the date that Landlord delivers the Final Report to Tenant, in the amount of
$1,731.17 per day. Tenant agrees to immediately notify Landlord if it observes
mold/mildew and/or moisture conditions (from any source, including leaks), and
allow Landlord to evaluate and take appropriate corrective action. Tenant
relieves Landlord from any liability for any bodily injury or illness or damages
to property caused by or associated with moisture or the growth of or occurrence
of mold or mildew on the Premises resulting from any act or omission of Tenant
or any Tenant Party. Landlord shall be responsible for the control of moisture
and mold prevention in the Premises resulting from causes other than the acts or
omissions of Tenant or any Tenant Party.

(iii) Performance of Work. All work described in this Section 8 shall be
performed only by contractors and subcontractors approved in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage naming Landlord, Landlord’s property management
company and Onyx Management Group, LLC (“Onyx”) as additional insureds against
such risks, in such amounts, and with such companies as Landlord may reasonably
require. Tenant shall provide Landlord with the identities, mailing addresses
and telephone numbers of all persons performing work or supplying materials
prior to beginning such construction and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable Laws. All such
work shall be performed in accordance with all Laws and insurance requirements
and in a good and workmanlike manner so as not to damage the Building (including
the Premises, the Building’s Structure and the Building’s Systems). All such
work which may affect the Building’s Structure or the Building’s Systems, at
Landlord’s election, must be performed by Landlord’s usual contractor for such
work or a contractor approved by Landlord. All work affecting the roof of the
Building must be performed by Landlord’s roofing contractor or a contractor
approved by Landlord and no such work will be permitted if it would void or
reduce the warranty on the roof.

 

10



--------------------------------------------------------------------------------

(c) Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s or
construction liens to be filed against the Premises or the Project in connection
therewith. Upon completion of any such work, Tenant shall deliver to Landlord
final lien waivers from all contractors, subcontractors and materialmen who
performed such work. If such a lien is filed, then Tenant shall, within fifteen
(15) days after Landlord has delivered notice of the filing thereof to Tenant
(or such earlier time period as may be necessary to prevent the forfeiture of
the Premises, Project or any interest of Landlord therein or the imposition of a
civil or criminal fine with respect thereto), either: (1) pay the amount of the
lien and cause the lien to be released of record; or (2) diligently contest such
lien and deliver to Landlord a bond or other security reasonably satisfactory to
Landlord. If Tenant fails to timely take either such action, then Landlord may
pay the lien claim, and any amounts so paid, including expenses and interest at
the Default Rate, shall be paid by Tenant to Landlord within thirty (30) days
after Landlord has invoiced Tenant therefor. Landlord and Tenant acknowledge and
agree that their relationship is and shall be solely that of “landlord-tenant”
(thereby excluding a relationship of “owner-contractor,” “owner-agent” or other
similar relationships). Accordingly, all materialmen, contractors, artisans,
mechanics, laborers and any other persons now or hereafter contracting with
Tenant, any contractor or subcontractor of Tenant or any other Tenant Party for
the furnishing of any labor, services, materials, supplies or equipment with
respect to any portion of the Premises, at any time from the date hereof until
the end of the Term, are hereby charged with notice that they look exclusively
to Tenant to obtain payment for same. Nothing herein shall be deemed a consent
by Landlord to any liens being placed upon the Premises, Project or Landlord’s
interest therein due to any work performed by or for Tenant or deemed to give
any contractor or subcontractor or materialman any right or interest in any
funds held by Landlord to reimburse Tenant for any portion of the cost of such
work. Tenant shall indemnify, defend and hold harmless Landlord, its property
manager, Onyx, any subsidiary or affiliate of the foregoing, and their
respective officers, directors, shareholders, partners, employees, managers,
contractors, attorneys and agents (collectively, the “Indemnitees”) from and
against any and all claims, demands, causes of action, suits, judgments, damages
and expenses (including attorneys’ fees and disbursements and court costs) in
any way arising from or relating to the failure by any Tenant Party to pay for
any work performed, materials furnished, or obligations incurred by or at the
request of a Tenant Party. The foregoing indemnity shall survive the expiration
or earlier termination of this Lease.

(d) Signs. Landlord, at Landlord’s sole cost and expense, shall provide Tenant
with a Building-standard suite identification sign at the entrance to the
Premises. Tenant shall not place or permit to be placed any signs upon: (i) the
roof of the Building; or (ii) the Common Areas; or (iii) any area visible from
the exterior of the Premises without Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed provided any
proposed sign is placed only in those locations as may be designated by
Landlord, and complies with all Laws and insurance requirements and with the
sign criteria promulgated by Landlord from time to time. Upon request of
Landlord, Tenant shall immediately remove any sign, advertising material or
lettering which Tenant has placed or permitted to be placed upon the exterior or
interior surface of any door or window or at any point inside the Premises,
which in Landlord’s reasonable opinion, is of such a nature as to not be in
keeping with the standards or character of the Building, and if Tenant fails to
do so, Landlord may without liability remove the same at Tenant’s expense.
Tenant shall comply with such regulations as may from time to time be
promulgated by Landlord governing signs, advertising material or lettering of
all tenants in the Project or Complex, as applicable. The Tenant, upon vacation
of the Premises, or the removal or alteration of its sign for any reason, shall
be responsible for the repair, painting or replacement of the Building fascia
surface or other portion of the Building where signs are attached. If Tenant
fails to do so, Landlord may have the sign removed and the cost of removal plus
five percent (5%) as an administrative fee shall be payable by Tenant within ten
(10) days of invoice. Landlord shall maintain a main directory for the
Building’s tenants and other occupants (which directory, from time to time, may
be either manual or computerized), and provide Tenant with up to two
(2) listings on such main directory (which listings may contain more than one
name, if requested by Tenant). In Landlord’s reasonable discretion, Landlord may
permit Tenant to have additional listings on said directory if requested by
Tenant and Landlord determines space for such additional listings is available
on said directory. Landlord, from time to time, shall, at Tenant’s expense, make
such changes in the listing as Tenant shall request. If Tenant occupies at least
two (2) full floors in the Building, subject to availability at such time,
Tenant, at Tenant’s expense, shall be entitled to a listing on the next
additional monument sign for the Complex, if any, that Landlord erects after the
execution of this Lease by Landlord and Tenant.

 

11



--------------------------------------------------------------------------------

9. Use. Tenant shall continuously occupy and use the Premises only for the
Permitted Use (as set forth in the Basic Lease Information) and shall comply
with all Laws relating to the use, condition, access to, and occupancy of the
Premises and will not commit waste, overload the Building’s Structure or the
Building’s Systems or subject the Premises to use that would damage the
Premises. Tenant, at its sole cost and expense, shall obtain and keep in effect
during the term, all permits, licenses, and other authorizations necessary to
permit Tenant to use and occupy the Premises for the Permitted Use in accordance
with applicable Law and all insurance requirements. If as a result of the
population density within the Premises as a whole exceeding one person for each
three hundred (300) rentable square feet in the Premises (the “Maximum
Density”), rebalancing, repairs, modifications or supplements to the HVAC
serving the Premises are required (“HVAC Corrective Work”), and Tenant requests
that such HVAC Corrective Work be performed, the cost of the foregoing shall be
borne solely by Tenant (to be reimbursed to Landlord within ten (10) days after
Landlord’s delivery to Tenant of reasonable evidence of the cost thereof).
Notwithstanding anything in this Lease to the contrary, as between Landlord and
Tenant: (a) Tenant shall bear the risk of complying with Title III of the
Americans With Disabilities Act of 1990, any state laws governing handicapped
access or architectural barriers, and all rules, regulations, and guidelines
promulgated under such laws, as amended from time to time (the “Disabilities
Acts”) in the Premises (except with respect to requirements existing as of the
date of this Lease); and (b) Landlord shall bear the risk of complying with the
Disabilities Acts to the extent applicable to the Premises as of the date of
this Lease and in the Common Areas, other than compliance that is necessitated
by the use of the Premises for other than the Permitted Use or as a result of
any alterations or additions made by Tenant (which risk and responsibility shall
be borne by Tenant). Tenant shall not use any substantial portion of the
Premises for a use that results in such portion of the Premises having, on a
regular basis, a population density greater than the Maximum Density, such as a
high-density “call center”, any other high-density telemarketing use, or any
high-density credit processing use. In addition, the Premises shall not be used
for any purpose which creates strong, unusual, or offensive odors, fumes, dust
or vapors; which emits noise or sounds that are objectionable due to
intermittence, beat, frequency, shrillness, or loudness; which is associated
with indecent or pornographic matters; or which involves political or moral
issues (such as abortion issues). Tenant shall not use or permit the storage of
any explosives, fuel or other hazardous or inflammable materials within the
Premises other than such materials and in such quantities which are normal and
customary in office space of this type and in compliance with all applicable
Laws and insurance requirements. Tenant shall conduct its business and control
each other Tenant Party so as not to create any nuisance or unreasonably
interfere with other tenants or Landlord in its management of the Building.
Tenant shall not knowingly conduct or permit to be conducted in the Premises any
activity which is not a Permitted Use, or place any equipment in or about the
Premises or the Building, which will invalidate the insurance coverage in effect
or increase the rate of fire insurance or other insurance on the Premises or the
Building. If any invalidation of coverage or increase in the rate of fire
insurance or other insurance occurs or is threatened by any insurance company
due to activity conducted from the Premises which is not a Permitted Use, or any
act or omission by Tenant, or its agents, employees, representatives, or
contractors which is not a Permitted Use, such statement or threat shall be
conclusive evidence that the increase in such rate is due to such act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and shall be considered additional Rent
payable with the next monthly installment of Base Rent due under this Lease. In
no event shall Tenant introduce or permit to be kept on the Premises or brought
into the Building any dangerous, noxious, radioactive or explosive substance.

 

12



--------------------------------------------------------------------------------

10. Assignment and Subletting.

(a) Transfers. Except as provided in Section 10(i) below, Tenant shall not,
without the prior written consent of Landlord: (1) assign, transfer, or encumber
this Lease or any estate or interest herein, whether directly or by operation of
law, other than encumbrances on Tenant’s interest in this Lease given as
collateral (and encumbrances on collateral maintained by Tenant on the Premises)
under Tenant’s credit agreement and related loan documents; (2) permit any other
entity to become Tenant hereunder by merger, consolidation, or other
reorganization; (3) if Tenant is an entity other than a corporation whose stock
is publicly traded, permit the transfer of an ownership interest in Tenant so as
to result in a change in the current control of Tenant; (4) sublet any portion
of the Premises; (5) grant any license, concession, or other right of occupancy
of any portion of the Premises; or (6) permit the use of the Premises by any
parties other than Tenant (any of the events listed in Section 10(a)(1) through
Section 10(a)(6) being a “Transfer”).

(b) Consent Standards. Landlord shall not unreasonably withhold its consent to
any assignment or subletting of the Premises, provided that the proposed
Transfer is not a sublease occurring during the first (1st) year of the Lease
Term, Tenant is not then in default under this Lease beyond the expiration of
any applicable grace, notice or cure period and the proposed transferee: (1) is
creditworthy in Landlord’s reasonable judgment; (2) has a good reputation in the
business community; (3) will use the Premises for the Permitted Use (thus,
excluding without limitation, uses for credit processing and telemarketing) and
will not use the Premises in any manner that would conflict with any exclusive
use agreement or other similar agreement entered into by Landlord with any other
tenant of the Project or Complex, as applicable; (4) will not use the Premises,
Project or Complex in a manner that would materially increase the pedestrian or
vehicular traffic to the Premises, Project or Complex; (5) is not a governmental
entity, or subdivision or agency thereof or any other party which enjoys
sovereign immunity; (6) is not another occupant of the Building or Complex, as
applicable; and (7) is not a person or entity with whom Landlord is then, or has
been within the six-month period prior to the time Tenant seeks to enter into
such assignment or subletting, negotiating to lease space in the Building or
Complex, as applicable, or any Affiliate of any such person or entity;
otherwise, Landlord may withhold its consent in its sole discretion.

 

13



--------------------------------------------------------------------------------

(c) Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least thirty (30) days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed pertinent
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and character. Tenant shall reimburse
Landlord immediately upon request for its actual out-of-pocket costs (including
reasonable attorneys’ fees) incurred in connection with considering any request
for consent to a Transfer, up to a maximum reimbursement of $2,500 per Transfer.

(d) Conditions to Consent. If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord’s consent to any Transfer shall
not be deemed consent to any subsequent Transfers. If an Event of Default occurs
while the Premises or any part thereof are subject to a Transfer, then Landlord,
in addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent. Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
receipt of notice from Landlord to do so following the occurrence of an Event of
Default hereunder. Tenant shall pay for the cost of any demising walls or other
improvements necessitated by a proposed subletting or assignment.

(e) Attornment by Subtenants. Each sublease by Tenant hereunder shall be subject
and subordinate to this Lease and to the matters to which this Lease is or shall
be subject or subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, either
terminate the sublease or take over all of the right, title and interest of
Tenant, as sublandlord, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be: (1) liable for any previous
act or omission of Tenant under such sublease; (2) subject to any counterclaim,
offset or defense that such subtenant might have against Tenant; (3) bound by
any previous modification of such sublease or by any rent or additional rent or
advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment; (4) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement; or (5) obligated to perform any work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment. Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 10(e). The provisions of this
Section 10(e) shall be self-operative, and no further instrument shall be
required to give effect to this provision.

 

14



--------------------------------------------------------------------------------

(f) Cancellation. In the event of an assignment of this Lease by Tenant or a
subletting by Tenant of at least fifty percent (50%) of the area of the
Premises, Landlord may, within thirty (30) days after submission of Tenant’s
written request for Landlord’s consent to such an assignment or subletting,
cancel this Lease with respect to an assignment or cancel this Lease as to the
portion of the Premises proposed to be sublet as of the date the proposed
Transfer is to be effective. If Landlord cancels this Lease as to any portion of
the Premises, then this Lease shall cease for such portion of the Premises,
Tenant shall pay to Landlord all Rent accrued through the cancellation date
relating to the portion of the Premises covered by the proposed Transfer, and
Rent shall be reduced proportionately based on the remaining square footage in
the Premises. Thereafter, Landlord may lease such portion of the Premises to the
prospective transferee (or to any other person) without liability to Tenant.
Notwithstanding anything herein to the contrary, Landlord shall have no right to
cancel this Lease or any portion thereof pursuant to this Section 10(f) in
connection with a Permitted Transfer (as hereinafter defined).

(g) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, fifty percent (50%) of the excess of all compensation received
by Tenant for a Transfer over the Rent allocable to the portion of the Premises
covered thereby.

(h) Adequate Assurance of Future Performance. Notwithstanding any restriction on
assignment contained elsewhere in this Section 10, if the Tenant is permitted by
any bankruptcy court or other court of competent jurisdiction to assign this
Lease in any action for bankruptcy, insolvency, reorganization, liquidation,
dissolution, or other proceeding affecting Tenant, or any other similar action
which may be taken by any trustee, receiver or liquidator of Tenant, the
assignment shall be conditioned upon such assignee being required to satisfy all
outstanding defaults, whether monetary or non-monetary, under this Lease, and
providing Landlord with Adequate Assurance of Future Performance. For purposes
hereof, the term “Adequate Assurance of Future Performance” shall mean (i) the
delivery by such assignee to Landlord of all financial information necessary to
establish, to Landlord’s reasonable satisfaction, that such assignee has a net
worth (as determined in accordance with generally accepted accounting
principles) acceptable to Landlord, and (ii) the delivery by such assignee to
Landlord of security to secure the assignee’s obligations under this Lease,
which security may take the form of any one or more of the following as
determined by Landlord: (A) an unconditional and irrevocable letter of credit
available on sight in an amount acceptable to Landlord, issued by a bank
satisfactory to Landlord, which shall contain, among other things, a so-called
“evergreen clause”, and which shall otherwise be acceptable in form and
substance to Landlord, (B) delivery by such assignee to Landlord of a cash
security deposit in an amount acceptable to Landlord, and/or (C) delivery by
such assignee to Landlord of an unconditional guaranty of the Lease, in form and
substance satisfactory to Landlord, from an entity having a net worth acceptable
to Landlord.

 

15



--------------------------------------------------------------------------------

(i) Permitted Transfers. Notwithstanding Section 10(a), Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord (and the provisions of
paragraphs (b), (c), (d) and (f) of this Section 10 shall not apply to a
Permitted Transfer):

(1) an Affiliate of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions governing merger and consolidation of business entities, so
long as (A) Tenant’s obligations hereunder are assumed by the entity surviving
such merger or created by such consolidation; and (B) the creditworthiness and
financial strength of the surviving or created entity is, in Landlord’s
reasonable determination, sufficient to enable such entity to perform the
obligations of Tenant under this Lease and is in no event substantially less
than that of Tenant as of the date of execution of this Lease;

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets or stock if the creditworthiness and financial strength of the
acquiring entity is, in Landlord’s reasonable determination, sufficient to
enable such entity to perform the obligations of Tenant under this Lease and is
in no event substantially less than that of Tenant as of the date of execution
of this Lease;

(4) any entity of which Tenant or an Affiliate of Tenant is a partner or a
venturer, so long as the creditworthiness and financial strength of such entity
is, in Landlord’s reasonable determination, sufficient to enable such entity to
perform the obligations of Tenant under this Lease and is in no event
substantially less than that of Tenant as of the date of execution of this
Lease; or

(5) any entity resulting from a public offering of Tenant.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease (except that the
rental and, so long as no violation of any of the terms and provisions of this
Lease is caused or permitted thereby, other obligations of a subtenant shall be
as provided in such subtenant’s sublease), including the Permitted Use, and the
use of the Premises by the Permitted Transferee may not violate any other
agreements affecting the Premises, the Building or the Complex, Landlord or
other tenants of the Complex. No later than ten (10) Business Days after the
effective date of any Permitted Transfer, Tenant agrees to furnish Landlord with
(A) copies of the instrument effecting any of the foregoing Transfers,
(B) documentation establishing Tenant’s satisfaction of the requirements set
forth above applicable to any such Transfer, and (C) evidence of insurance as
required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers. Any subsequent Transfer by a Permitted Transferee shall be
subject to the applicable terms of this Section 10.

 

16



--------------------------------------------------------------------------------

(j) Permitted Occupants. Tenant shall be entitled, without Landlord’s consent,
to allow the use and occupancy (including business operations), in conjunction
with Tenant’s use and occupancy of the Premises under this Lease, of portions of
the Premises by Affiliates of Tenant, and such use and occupancy shall not:
(i) constitute a Transfer hereunder, (ii) require any consent of Landlord,
and/or (iii) require the delivery of any notice, documentation or information
regarding said use or occupancy to Landlord.

11. Insurance; Waivers; Subrogation; Indemnity.

(a) Tenant’s Insurance. Effective as of the earlier of: (1) the date Tenant
enters or occupies the Premises; or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
(A) commercial general liability insurance in amounts of $5,000,000 per
occurrence, which shall apply on a per location basis, or, following the
expiration of the initial Term, such other amounts as Landlord may from time to
time reasonably require (and, if the use and occupancy of the Premises include
any activity or matter that is or may be excluded from coverage under a
commercial general liability policy [e.g., the sale, service or consumption of
alcoholic beverages], Tenant shall obtain such endorsements to the commercial
general liability policy or otherwise obtain insurance to insure all liability
arising from such activity or matter [including liquor liability, if applicable]
in such amounts as Landlord may reasonably require), insuring Tenant, Landlord,
Landlord’s property management company and Onyx against all liability for injury
to or death of a person or persons or damage to property arising from the use
and occupancy of the Premises and (without implying any consent by Landlord to
the installation thereof) the installation, operation, maintenance, repair or
removal of Tenant’s Off-Premises Equipment with an additional insured
endorsement in form CG 20 26 11 85 (or its equivalent); (B) Automobile Liability
covering any owned, non-owned, leased, rented or borrowed vehicles of Tenant
with limits no less than $5,000,000 combined single limit for property damage
and bodily injury; (C) All Risk Property insurance covering the full value of
all Alterations and improvements and betterments in the Premises, naming
Landlord and Landlord’s Mortgagee (as defined in Section 12(a)) as additional
loss payees as their interests may appear; (D) All Risk Property insurance
covering the full value of all furniture, trade fixtures and personal property
(including property of Tenant or others) in the Premises or otherwise placed in
the Project by or on behalf of a Tenant Party (including Tenant’s Off-Premises
Equipment) it being understood that no lack or inadequacy of insurance by Tenant
shall in any event make Landlord subject to any claim by virtue of any theft of
or loss or damage to any uninsured or inadequately insured property;
(E) contractual liability insurance sufficient to cover Tenant’s indemnity
obligations hereunder (but only if such contractual liability insurance is not
already included in Tenant’s commercial general liability insurance policy);
(F) worker’s compensation insurance in amounts not less than statutorily
required, and Employers’ Liability insurance with limits of not less than Five
Million Dollars ($5,000,000); (G) business interruption insurance in an amount
that will reimburse Tenant for direct or indirect loss of earnings attributable
to all perils insured against under Section 11(a)(2)(C) or attributable to the
prevention of access to the Building or Premises; (H) in the event Tenant
performs any alterations or repairs in, on, or to the Premises, Builder’s Risk
Insurance on an All Risk basis (including collapse) on a completed value
(non-reporting) form, or by endorsement including such coverage pursuant to
Section 11(a)(2)(C) hereinabove, for full replacement value covering all work
incorporated in the Building and all materials and equipment in or about the
Premises; and (I) such other insurance

 

17



--------------------------------------------------------------------------------

or any changes or endorsements to the insurance required herein, including
increased limits of coverage, as Landlord, or any mortgagee or lessor of
Landlord, may reasonably require from time to time. Requirements for $5,000,000
liability limits under the applicable policies set forth above may be satisfied
through a combination of primary, umbrella and excess liability coverage.
Tenant’s commercial general liability insurance shall provide primary coverage
to Landlord and shall not require contribution by any insurance maintained by
Landlord, when any policy issued to Landlord provides duplicate or similar
coverage, and in such circumstance Landlord’s policy will be excess over
Tenant’s policy. Tenant shall furnish to Landlord certificates of such
insurance, with an additional insured endorsement in form CG 20 26 11 85 (or its
equivalent), and such other evidence satisfactory to Landlord of the maintenance
of all insurance coverages required hereunder at least ten (10) days prior to
the earlier of the Commencement Date or the date Tenant enters or occupies the
Premises, and at least fifteen (15) days prior to each renewal of said
insurance, and Tenant shall obtain a written obligation on the part of each
insurance company to notify Landlord at least thirty (30) days before
cancellation or a material change of any such insurance policies. All such
insurance policies shall be in form, and issued by companies with a Best’s
rating of A:VII or better, reasonably satisfactory to Landlord. If Tenant fails
to comply with the foregoing insurance requirements or to deliver to Landlord
the certificates or evidence of coverage required herein, Landlord, in addition
to any other remedy available pursuant to this Lease or otherwise, may, but
shall not be obligated to, obtain such insurance and Tenant shall pay to
Landlord on demand the premium costs thereof, plus an administrative fee of five
percent (5%) of such cost. It is expressly understood and agreed that the
foregoing minimum limits of insurance coverage shall not limit the liability of
Tenant for its acts or omissions as provided in this Lease.

(b) Landlord’s Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (1) property insurance
for the Building’s replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses;
and (2) commercial general liability insurance having commercially reasonable
limits and deductibles. Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary. The foregoing
insurance policies and any other insurance carried by Landlord shall be for the
sole benefit of Landlord and under Landlord’s sole control, and Tenant shall
have no right or claim to any proceeds thereof or any other rights thereunder.

(c) No Subrogation. Landlord and Tenant each waives any claim it might have
against the other for any damage to or theft, destruction, loss, or loss of use
of any property, to the extent the same is insured against under any insurance
policy that covers the Building, the Premises, Landlord’s or Tenant’s fixtures,
personal property, leasehold improvements, or business, or is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such Loss (defined below). Landlord and Tenant each
hereby waive any right of subrogation and right of recovery or cause of action
for injury including death or disease to respective employees of either as
covered by Worker’s Compensation (or which would have been covered if Tenant or
Landlord as the case may be, was carrying the insurance as required by this
Lease). Each party shall cause its insurance carrier to endorse all applicable
policies waiving the carrier’s rights of recovery under subrogation or otherwise
against the other party.

 

18



--------------------------------------------------------------------------------

(d) Indemnity.

(i) Subject to Section 11(c), Tenant shall indemnify, defend and hold harmless
Landlord and the Indemnitees from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages, and expenses
(including reasonable attorneys’ fees and disbursements and court costs) and all
losses and damages arising from: (1) any injury to or death of any person or the
damage to or theft, destruction, loss, or loss of use of any property or
inconvenience (a “Loss”) arising from any occurrence on the Premises, the use of
the Common Areas by any Tenant Party, or arising out of the installation,
operation, maintenance, repair or removal of any of Tenant’s Off-Premises
Equipment; or (2) Tenant’s failure to perform its obligations under this Lease
or Tenant’s breach of any of its covenants or negative covenants under this
Lease.

(ii) Subject to Section 11(c), and except to the extent occasioned by the
negligence and/or willful misconduct of any Tenant Party, Landlord shall
indemnify, defend and hold harmless Tenant from and against any and all claims,
demands, liabilities, causes of action, suits, judgments, damages, and expenses
(including attorneys’ fees and disbursements and court costs) and all losses and
damages caused by (1) the negligence or willful misconduct of any Landlord
Party; or (2) a default by Landlord under this Lease.

(iii) The indemnities set forth in this Section 11(d) shall survive the
expiration or earlier termination of this Lease and shall not terminate or be
waived, diminished or affected in any manner by any abatement or apportionment
of Rent under any provision of this Lease. If any proceeding is filed for which
indemnity is required hereunder, the indemnifying party agrees, upon request of
the indemnified party therefor, to defend the indemnified party in such
proceeding at its sole cost utilizing counsel satisfactory to the indemnified
party in its reasonable discretion.

12. Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a) Subordination. Provided that Landlord obtains an SNDA (as hereinafter
defined) with respect thereto, this Lease shall be subordinate to any deed of
trust, mortgage, or other security instrument (each, a “Mortgage”), or any
ground lease, master lease, or primary lease (each, a “Primary Lease”), that now
or hereafter covers all or any part of the Premises (the mortgagee under any
such Mortgage, beneficiary under any such deed of trust, or the lessor under any
such Primary Lease is referred to herein as a “Landlord’s Mortgagee”). Any
Landlord’s Mortgagee, as the case may be, may elect at any time, unilaterally,
to make this Lease superior to its Mortgage, Primary Lease, or other interest in
the Premises by so notifying Tenant in writing. Tenant shall execute and return
to Landlord (or such other party designated by Landlord) within ten (10) days
after written request therefor such documentation, in recordable form if
required, as a Landlord’s Mortgagee may reasonably request to evidence the
subordination of this Lease to such Landlord’s Mortgagee’s Mortgage or Primary
Lease, provided such Landlord’s Mortgagee provides a commercially reasonable
SNDA.

 

19



--------------------------------------------------------------------------------

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

(c) Notice to Landlord’s Mortgagee. In the event of a Landlord default under
this Lease, Landlord’s Mortgagee shall have the notice and cure rights described
in the SNDA.

(d) Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee shall
succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee shall
not be (except as provided otherwise in the SNDA): (1) liable for any act or
omission of any prior lessor (including Landlord); (2) bound by any rent or
additional rent or advance rent which Tenant might have paid for more than one
(1) month in advance to any prior lessor (including Landlord), and all such rent
shall remain due and owing, notwithstanding such advance payment; (3) bound by
any security or advance rental deposit made by Tenant which is not delivered or
paid over to Landlord’s Mortgagee and with respect to which Tenant shall look
solely to Landlord for refund or reimbursement; (4) bound by any amendment or
modification of this Lease which reduces the Base Rent or shortens the Term made
without Landlord’s Mortgagee’s consent and written approval; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided Landlord’s
Mortgagee the written notice and cure rights, if any, described in the SNDA
relating to same. Landlord’s Mortgagee shall have no liability or responsibility
under or pursuant to the terms of this Lease or otherwise after it ceases to own
an interest in the Building. Nothing in this Lease shall be construed to require
Landlord’s Mortgagee to see to the application of the proceeds of any loan, and
Tenant’s agreements set forth herein shall not be impaired on account of any
modification of the documents evidencing and securing any loan.

(e) SNDA. Landlord (i) shall obtain from the current Landlord’s Mortgagee within
sixty (60) days after the Commencement Date a commercially reasonable
subordination, non-disturbance and attornment agreement with respect to this
Lease (an “SNDA”), and (ii) shall request from any future Mortgagee a
commercially reasonable SNDA. As to any future Landlord’s Mortgagee, in the
absence of such an SNDA, this Lease shall not be subordinate to any such future
Mortgage or Primary Lease. In the event of a conflict between the terms of this
Section 12 and the terms of any SNDA, the terms of such SNDA shall control.

13. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building which are attached hereto as Exhibit E. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Building and related facilities, provided that such changes are applicable
to all tenants of the Building, will not unreasonably interfere with Tenant’s
use of the Premises and are enforced by Landlord in a non-discriminatory manner.
Tenant shall be responsible for the compliance with such rules and regulations
by each Tenant Party.

 

20



--------------------------------------------------------------------------------

14. Condemnation.

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking (and Landlord shall return to Tenant any
Rent theretofore paid by Tenant allocable to periods after the effective date of
such termination).

(b) Partial Taking—Tenant’s Rights. If any part of the Building becomes subject
to a Taking and such Taking will prevent Tenant from conducting its business in
the Premises in a manner reasonably comparable to that conducted immediately
before such Taking for a period of more than one hundred eighty (180) days, then
Tenant may terminate this Lease as of the date of such Taking by giving written
notice to Landlord within sixty (60) days after the Taking, and Rent shall be
apportioned as of the date of such Taking. If Tenant does not terminate this
Lease, then Rent shall be abated on a reasonable basis as to that portion of the
Premises rendered untenantable by the Taking.

(c) Partial Taking—Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds arising from a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written notice thereof to Tenant
within thirty (30) days after such Taking, and Rent shall be apportioned as of
the date of such Taking. If Landlord does not so terminate this Lease, then this
Lease will continue, but if any portion of the Premises has been taken, Rent
shall abate as provided in the last sentence of Section 14(b).

(d) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.

15. Fire or Other Casualty.

(a) Repair Estimate. If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall deliver to Tenant within
forty-five (45) days after such Casualty a good faith estimate (the “Damage
Notice”) of the time needed to repair the damage caused by such Casualty.

(b) Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within one hundred eighty (180) days after the date of Tenant’s receipt
of the Damage Notice (the “Repair Period”), then Tenant may terminate this Lease
by delivering written notice to Landlord of its election to terminate within
thirty (30) days after the Damage Notice has been delivered to Tenant. In
addition, if the damage caused by the Casualty is not substantially repaired
within the Repair Period, Tenant may, at Tenant’s option, deliver to Landlord
notice of Tenant’s intention to terminate the Lease (“Tenant’s Casualty
Termination Notice”), in which case, if the damage caused by the Casualty is not
substantially repaired within sixty (60) days after the date of Landlord’s
receipt of Tenant’s Casualty Termination Notice, this Lease shall expire and
terminate as of the expiration of such sixty (60) day period.

 

21



--------------------------------------------------------------------------------

(c) Landlord’s Rights. If a Casualty damages the Premises or a material portion
of the Building and: (1) Landlord estimates that the damage to the Premises
cannot be repaired within the Repair Period; (2) the damage to the Premises
exceeds fifty percent (50%) of the replacement cost thereof (excluding
foundations and footings), as estimated by Landlord, and such damage occurs
during the last two (2) years of the Term; (3) regardless of the extent of
damage to the Premises, Landlord makes a good faith determination that restoring
the Building would be uneconomical; or (4) Landlord is required to pay any
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the Damage Notice has been delivered to
Tenant.

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Premises and shall proceed with reasonable diligence to
restore the Premises to substantially the same condition as they existed
immediately before such Casualty; however, other than building standard
leasehold improvements and any Alterations, Landlord shall not be required to
repair or replace any betterments within the Premises (which shall be promptly
and with due diligence repaired and restored by Tenant at Tenant’s sole cost and
expense) or any furniture, equipment, trade fixtures or personal property of
Tenant or others in the Premises or the Building, and Landlord’s obligation to
repair or restore the Premises shall be limited to the extent of the insurance
proceeds actually received by Landlord for the Casualty in question. If neither
party elects to terminate this Lease as provided in this Section 15, and the
substantial completion of Landlord’s restoration work does not occur within one
hundred eighty (180) days (or, if longer, the period set forth in the Damage
Notice) after the date of Tenant’s receipt of the Damage Notice, Tenant may, at
any time after the expiration of such applicable period, but prior to the date
Landlord’s restoration work is substantially completed, deliver to Landlord
written notice to terminate this Lease, in which event this Lease shall
terminate if the Premises are not restored within sixty (60) days after
Landlord’s receipt of said notice. If this Lease is terminated under the
provisions of this Section 15, Landlord shall be entitled to the full proceeds
of the insurance policies providing coverage for all Alterations in the Premises
(and, if Tenant has failed to maintain insurance on such items as required by
this Lease, Tenant shall pay Landlord an amount equal to the proceeds Landlord
would have received had Tenant maintained insurance on such items as required by
this Lease).

(e) Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be), unless a Tenant Party caused such damage,
in which case, Tenant shall continue to pay Rent without abatement.

 

22



--------------------------------------------------------------------------------

16. Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Building or Project. If any taxes for which Tenant
is liable are levied or assessed against Landlord or Landlord’s property and
Landlord elects to pay the same, or if the assessed value of Landlord’s property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request therefor, the
part of such taxes for which Tenant is primarily liable hereunder.

17. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

(a) Payment Default. Tenant’s failure to pay Rent within five (5) calendar days
after the same is due;

(b) Abandonment. Tenant abandons the Premises or any substantial portion thereof
for one hundred eighty (180) consecutive days;

(c) Estoppel/Financial Statement. Tenant fails to provide: (i) any estoppel
certificate after Landlord’s written request therefor pursuant to Section 26(e);
or (ii) any financial statement after Landlord’s written request therefor
pursuant to Section 26(q); and such failure shall continue for ten (10) calendar
days after Landlord’s second (2nd) written notice thereof to Tenant;

(d) Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under
Section 11(a), and such failure shall continue for ten (10) consecutive calendar
days after Tenant’s receipt of Landlord’s second (2nd) written notice thereof;

(e) Mechanic’s Liens. Tenant fails to pay and release of record, or diligently
contest and bond around, any mechanic’s or construction lien filed against the
Premises or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of Tenant, within the time and in the
manner required by Section 8(c);

(f) Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of thirty (30) calendar days or more after Landlord
has delivered to Tenant written notice thereof (provided, however, if Tenant has
commenced curing the aforesaid failure within the aforesaid thirty (30) day
period and has diligently continued the pursuit of said cure, the aforesaid
thirty (30) day period shall be extended to a period of time reasonably required
to complete said cure); and

(g) Insolvency. The filing of a petition by or against Tenant (the term “Tenant”
shall include, for the purpose of this Section 17(g), any guarantor of Tenant’s
obligations hereunder): (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
sixty (60) calendar days after the filing thereof.

 

23



--------------------------------------------------------------------------------

18. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:

(a) Termination of Lease. Terminate this Lease by giving Tenant written notice
thereof, in which event Tenant shall pay to Landlord the sum of: (1) all Rent
accrued hereunder through the date of termination; (2) all amounts due under
Section 19(a); and (3) an amount equal to (A) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the Prime Rate (“Prime Rate” shall be the per
annum interest rate publicly announced by a federally insured bank selected by
Landlord in the state in which the Premises is located as such bank’s prime or
base rate) minus one percent (1%), minus (B) the then present fair rental value
of the Premises for such period, similarly discounted;

(b) Termination of Possession. Terminate Tenant’s right to possess the Premises
without terminating this Lease by giving written notice thereof to Tenant, in
which event Tenant shall pay to Landlord: (1) all Rent and other amounts accrued
hereunder to the date of termination of possession; (2) all amounts due from
time to time under Section 19(a); and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all costs incurred by Landlord in reletting
the Premises. If Landlord elects to proceed under this Section 18(b), Landlord
may remove all of Tenant’s property from the Premises and store the same in a
public warehouse or elsewhere at the cost of, and for the account of, Tenant,
without becoming liable for any loss or damage which may be occasioned thereby.
In no event shall Landlord ever be obligated to relet or to attempt to relet the
Premises or any part thereof while other space remains available for lease at
the Complex; provided, however, that Landlord shall make commercially reasonable
efforts to relet the Premises, taking into account the space then available or
scheduled to become available for lease at the Complex, it being understood that
Landlord shall be entitled to let and attempt to let space available or
scheduled to become available at the Complex during the unexpired Term in
preference to the Premises. In this regard, Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting. Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder. Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time to time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term. Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to
dispossess or exclude Tenant from the Premises shall be deemed to be taken under
this Section 18(b). If Landlord elects to proceed under this Section 18(b), it
may at any time elect to terminate this Lease under Section 18(a);

 

24



--------------------------------------------------------------------------------

(c) Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor (except to the extent caused by
Landlord’s negligence or willful misconduct), and Tenant shall reimburse
Landlord on demand for any expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease (including, but not
limited to, collection costs and legal expenses), plus interest thereon at the
Default Rate; or

(d) Alteration of Locks. Additionally, with or without notice, and to the extent
permitted by Law, Landlord may alter locks or other security devices at the
Premises to deprive Tenant of access thereto, and Landlord shall not be required
to provide a new key or right of access to Tenant.

19. Payment by Tenant; Non-Waiver; Cumulative Remedies.

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
the then-unamortized value, as reasonably determined by Landlord, of all leasing
commissions, free rent, tenant improvement allowance and other inducements
and/or transactional costs incurred by Landlord with respect to this Lease (to
be amortized, at an interest rate reasonably determined by Landlord, over the
Term from the commencement of Tenant’s obligation to pay Base Rent) and all
costs incurred by Landlord (including court costs and reasonable attorneys’ fees
and expenses) in: (1) obtaining possession of the Premises; (2) removing and
storing Tenant’s or any other occupant’s property; (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant; (4) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting); (5) performing Tenant’s obligations which Tenant
failed to perform; and (6) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the Event of Default. Notwithstanding the
foregoing or anything to the contrary contained elsewhere in this Lease,
Landlord shall not be entitled to recover more than its actual damages suffered
as a result of an Event of Default. To the full extent permitted by Law,
Landlord and Tenant agree the federal and state courts of the state in which the
Premises are located shall have exclusive jurisdiction over any matter relating
to or arising from this Lease and the parties’ rights and obligations under this
Lease.

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

 

25



--------------------------------------------------------------------------------

(c) Cumulative Remedies. Any and all remedies set forth in this Lease: (1) shall
be in addition to any and all other remedies Landlord may have at law or in
equity; (2) shall be cumulative; and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.

20. Intentionally deleted.

21. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in the condition required to be
maintained under this Lease, free of Hazardous Materials placed on the Premises
during the Term, broom-clean, reasonable wear and tear (and condemnation and
Casualty damage, as to which Section 14 and Section 15 shall control) excepted,
and shall deliver to Landlord all keys to the Premises. Tenant shall remove all
unattached trade fixtures, furniture, and personal property placed in the
Premises or elsewhere in the Building by Tenant (but Tenant may not remove any
such item which was paid for, in whole or in part, by Landlord or any wiring or
cabling unless Landlord requires such removal). Tenant shall repair all damage
caused by such removal. All items not so removed shall, at Landlord’s option, be
deemed to have been abandoned by Tenant and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord at Tenant’s cost without notice
to Tenant and without any obligation to account for such items. The provisions
of this Section 21 shall survive the expiration or earlier termination of the
Lease.

22. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over:
(a) Tenant shall pay, in addition to the other Rent, Base Rent equal to
(1) during the first thirty (30) days of any such holding over, one hundred
seventy-five percent (175%) of the Base Rent payable during the last month of
the Term; and (2) during any such holding over following the first thirty
(30) days thereof, two hundred percent (200%) of the Base Rent payable during
the last month of the Term; and (b) Tenant shall otherwise continue to be
subject to all of Tenant’s obligations under this Lease. The provisions of this
Section 22 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at Law. If Tenant fails to
surrender the Premises upon the expiration or earlier termination of this Lease,
in addition to any other liabilities to Landlord accruing therefrom, Tenant
shall protect, defend, indemnify and hold Landlord harmless from and against any
and all loss, costs (including reasonable attorneys’ fees, disbursements and
court costs) and liability resulting from such failure, including any claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits to Landlord resulting therefrom.

 

26



--------------------------------------------------------------------------------

23. Certain Rights Reserved by Landlord. Landlord shall have the following
rights:

(a) Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project or Complex, as applicable, or any part
thereof; to enter upon the Premises during Normal Business Hours (after giving
Tenant reasonable notice thereof, which may be oral notice, except in cases of
real or apparent emergency, in which case no notice shall be required) and,
during the continuance of any such work, to temporarily close doors, entryways,
public space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building (provided, however, that, in exercising its rights under this
Section 23(a), Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s business operations in the Premises);

(b) Security. To take such reasonable security measures (which security measures
shall be consistent with those provided by owners of similar office buildings
located in the “Northern New Jersey” office market) as Landlord deems advisable
(provided, however, that Tenant acknowledges that Landlord is not a guarantor of
the security or safety of any Tenant Party within the Premises and that such
security matters within the Premises are the responsibility of Tenant);
including evacuating the Building for cause, suspected cause, or for drill
purposes; temporarily denying access to the Building; and closing the Building
after Normal Business Hours and on Sundays and Holidays, subject, however, to
Tenant’s right to enter when the Building is closed after Normal Business Hours
under such reasonable regulations as Landlord may prescribe from time to time;

(c) Repairs and Maintenance. To enter the Premises during Normal Business Hours
(except in the event of an emergency) after giving Tenant reasonable notice
thereof (which may be oral notice, except in cases of real or apparent
emergency, in which case no notice shall be required) to perform Landlord’s
repair and maintenance obligations and rights under the Lease (provided,
however, that, in exercising its rights under this Section 23(c), Landlord shall
use commercially reasonable efforts to minimize interference with Tenant’s
business operations in the Premises);

(d) Prospective Purchasers and Lenders. To enter the Premises during Normal
Business Hours after giving Tenant reasonable notice thereof (which may be oral
notice) to show the Premises to prospective purchasers or lenders; and

(e) Prospective Tenants. At any time during the last twelve (12) months of the
Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, to enter the Premises during Normal Business Hours after giving Tenant
reasonable notice thereof (which may be oral notice) to show the Premises to
prospective tenants.

24. Intentionally deleted.

 

27



--------------------------------------------------------------------------------

25. Hazardous Materials.

(a) During the Term of this Lease, Tenant shall comply with all Environmental
Laws (as defined in Section 25(j) below) applicable to the operation or use of
the Premises, will cause all other persons occupying or using the Premises to
comply with all such Environmental Laws and all insurance requirements, and will
immediately pay or cause to be paid all costs and expenses incurred by reason of
such compliance.

(b) Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of Hazardous Materials (as defined in Section 25(j) hereof) on the Premises, or
the Complex, or transport or permit the transportation of Hazardous Materials to
or from the Premises or the Complex except for limited quantities of household
cleaning products and office supplies used or stored at the Premises and
required in connection with the routine operation and maintenance of the
Premises, and in compliance with all applicable Environmental Laws.

(c) At any time and from time to time during the term of this Lease, Landlord
may perform, at Landlord’s sole cost and expense (except as hereinafter
provided), an environmental site assessment report concerning the Premises,
prepared by an environmental consulting firm chosen by Landlord, indicating the
presence or absence of Hazardous Materials caused or permitted by Tenant and the
potential cost of any compliance, removal or remedial action in connection with
any such Hazardous Materials on the Premises. Tenant shall grant and hereby
grants to Landlord and its agents access to the Premises and specifically grants
Landlord an irrevocable non-exclusive license to undertake such an assessment;
and, if such assessment reveals that Tenant is in violation of its obligations
under this Section 25, the cost of such assessment shall be immediately due and
payable by Tenant within thirty (30) days of receipt of an invoice therefor.

(d) Tenant will immediately advise Landlord in writing of its knowledge of any
of the following: (1) any pending or threatened Environmental Claim (as defined
in Section 25(j) below) against Tenant relating to the Premises or the Complex;
(2) any condition or occurrence on the Premises or the Complex that (a) results
in noncompliance by Tenant with any applicable Environmental Law or insurance
requirement, or (b) could reasonably be anticipated to form the basis of an
Environmental Claim against Tenant or Landlord or the Premises; (3) any
condition or occurrence on the Premises or any property adjoining the Premises
that could reasonably be anticipated to cause the Premises to be subject to any
restrictions on the ownership, occupancy, use or transferability of the Premises
under any Environmental Law; and (4) the actual or anticipated taking of any
removal or remedial action by Tenant in response to the actual or alleged
presence of any Hazardous Material on the Premises or the Complex. All such
notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Tenant’s
response thereto. In addition, Tenant will provide Landlord with copies of all
communications regarding the Premises with any governmental agency relating to
Environmental Laws, communications with any insurance carriers relating to
environmental matters regarding the Premises, all such communications with any
person relating to Environmental Claims, and such detailed reports of any such
Environmental Claim as may reasonably be requested by Landlord.

 

28



--------------------------------------------------------------------------------

(e) Tenant will not change or permit to be changed the present use of the
Premises.

(f) Tenant agrees to indemnify, defend and hold harmless the Indemnitees from
and against any and all obligations (including removal and remedial actions),
losses, claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against such
Indemnitees directly or indirectly based on, or arising or resulting from
(a) the actual or alleged presence of Hazardous Materials on the Complex which
is caused or permitted by Tenant or a Tenant Party and (b) any Environmental
Claim relating in any way to Tenant’s operation or use of the Premises (the
“Hazardous Materials Indemnified Matters”). The provisions of this Section 25
shall survive the expiration or sooner termination of this Lease.

(g) To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Indemnitees.

(h) All sums paid and costs incurred by Landlord with respect to any Hazardous
Materials Indemnified Matter shall bear interest at the Default Rate from the
date so paid or incurred until reimbursed by Tenant, and all such sums and costs
shall be immediately due and payable on demand.

(i) (1) Tenant agrees that it shall, at its sole cost and expense, fulfill,
observe and comply with all of the requirements of the Industrial Site Recovery
Act, N.J.S.A. 13:1K-6 et seq., and any amending and/or successor legislation
and/or regulations thereto (the “Act”), and all rules, regulations, opinions,
orders and directives issued or promulgated in connection with the Act by the
New Jersey Department of Environmental Protection, as the same may be amended or
substituted from time to time, to the extent such fulfillment, observance or
compliance is required due to the nature of Tenant’s business or due to Tenant’s
specific use and/or occupancy of, or any act or omission of Tenant or any Tenant
Party in or about, the Premises. (The Act and all of said rules, regulations,
ordinances, opinions, orders and directives, as the same may be amended from
time to time, and any amending and/or successor legislation and/or regulations
thereto, are hereinafter collectively referred to as “ISRA”.) Without limiting
the generality of the foregoing, upon the written request of Landlord or the
occurrence of a “Triggering Event” under ISRA, Tenant agrees to cooperate with
Landlord in obtaining evidence of compliance with ISRA. Specifically in that
regard, Tenant agrees that it shall (i) to the extent true, execute and deliver
any affidavits, applications or other filings reasonably required by Landlord,
(ii) allow inspections and testing of the Premises, and (iii) at Landlord’s
expense, perform any requirement reasonably requested by Landlord as is
necessary for the receipt of any such approval.

 

29



--------------------------------------------------------------------------------

(2) Tenant represents and warrants to Landlord that it will conduct its
operations at the Premises at all times during the Term of the Lease so that it
is not deemed to be operating an Industrial Establishment within the Premises or
so as to qualify for the exemption from the provisions of the Act set forth in
N.J.A.C. 7:26B-2.1(b)2, or any successor regulation exempting administrative
offices from the provisions of the Act (the “Office Exemption Regulation”).
Tenant covenants and agrees that it will not do anything which will cause the
Premises to become an Industrial Establishment during the Term of this Lease.

(3) Notwithstanding anything herein to the contrary, in the event the Premises
become an Industrial Establishment as a result of the manner of Tenant’s use
and/or occupancy thereof, then Tenant shall be solely responsible for any ISRA
compliance pertaining to the Premises required due to the Premises becoming an
Industrial Establishment hereunder; provided, however, that Tenant shall not be
liable for the costs of any clean-up of Hazardous Materials at the Premises or
the Complex except to the extent generated, used, treated, stored, handled,
released or disposed of by Tenant or any Tenant Party.

(j) Tenant’s obligations and liabilities under this Article 25 shall survive
(i) the expiration or earlier termination of this Lease even if the Tenant
acquires title to the Premises, and (ii) any longer period during which Landlord
remains responsible or liable for any Release or threat of Release of Hazardous
Substances at the Premises arising from Tenant’s use of the Premises or any
violations of Environmental Laws arising from or associated with Tenant’s use of
the Premises.

(k) (a) “Hazardous Materials” means: (i) petroleum or petroleum products,
natural or synthetic gas, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, and radon gas; (ii) any substances defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and
(iii) any other substance exposure which is regulated by any governmental
authority, but shall not include lawful quantities, properly stored, of
household cleaning products and or office supplies maintained for use at the
Premises; (b) “Environmental Law” means any federal, state or local statute,
law, rule, regulation, ordinance, code, policy or rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the
Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.; the New Jersey Industrial Site Recovery Act, N.J.S.A. §§ 13:IK-6 et
seq. (“ISRA”); the New Jersey Spill Compensation and Control Act, N.J.S.A. §§
58:10-23.11 et. seq.; (c) “Environmental Claims” means any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance or violation, investigations,
proceedings, consent orders or consent agreements relating in any way to any
Environmental Law or any Environmental Permit, including without limitation
(i) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages pursuant to any applicable Environmental Law and (ii) any and all
Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

 

30



--------------------------------------------------------------------------------

(l) As between Landlord and Tenant, Landlord will be solely responsible for and
will defend, indemnify and hold harmless Tenant from and against all claims,
judgments, actions, costs and liabilities, including attorneys’ fees and costs,
arising out of or in connection with (i) the generation, manufacture, refining,
transportation, treatment, storage, handling and/or disposal by Landlord,
Landlord’s agents, employees, contractors, invitees or other tenants of the
Complex of Hazardous Materials in, on or about the Premises, the Building or the
Complex, or (ii) the existence of any Hazardous Materials located in, on or
about the Premises, the Building or the Complex prior to the Commencement Date
of this Lease, including but not limited to all claims, costs, and liabilities,
including attorneys’ fees and costs, arising out of or in connection with the
removal, clean-up and restoration work and materials required as a result
thereof. Landlord’s obligations under this subparagraph (l) will survive the
termination of this Lease.

26. Miscellaneous.

(a) Landlord Transfer. Landlord may transfer any portion of the Building and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby be released from any further obligations hereunder
arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.

(b) Landlord’s Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Building or Complex shall be limited to Tenant’s
actual direct, but not consequential, damages therefor and shall be recoverable
only from the interest of Landlord in the Project, and Landlord (and its
partners, shareholders or members) shall not be personally liable for any
deficiency.

(c) Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations, or restrictions, or any other causes of any kind
whatsoever which are beyond the control of such party.

 

31



--------------------------------------------------------------------------------

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than Newmark
Grubb Knight Frank (“Broker”). Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all costs, expenses, attorneys’ fees and
disbursements, liens and other liability for commissions or other compensation
claimed by any broker or agent, other than Broker, claiming the same by,
through, or under Tenant. Landlord shall indemnify, defend and hold Tenant
harmless from and against any and all costs, expenses, attorneys’ fees and
disbursements, liens and other liability for commissions or other compensation
claimed by any broker or agent, other than Broker, claiming the same by,
through, or under Landlord. Landlord shall be solely responsible for payment of
any commission or fee payable to Broker in connection with this Lease. The
foregoing indemnity shall survive the expiration or earlier termination of the
Lease.

(e) Estoppel Certificates. From time to time, but no more than twice in any
twelve (12) month period, Tenant shall furnish to any party designated by
Landlord, within ten (10) days after Landlord has made a request therefor, a
certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord may reasonably
request. Unless otherwise required by Landlord’s Mortgagee or a prospective
purchaser or mortgagee of the Building, the initial form of estoppel certificate
to be signed by Tenant is attached hereto as Exhibit F.

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be: (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information; (2) hand
delivered to the intended addressee; (3) sent by a nationally recognized
overnight courier service; or (4) sent by facsimile transmission during Normal
Business Hours followed by a copy of such notice sent in another manner
permitted hereunder. All notices shall be effective upon the earlier to occur of
actual receipt, one (1) Business Day following deposit with a nationally
recognized overnight courier service, or three (3) days following deposit in the
United States mail. The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(h) Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord’s Mortgagee, no third party shall be deemed a
third party beneficiary hereof.

 

32



--------------------------------------------------------------------------------

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located.

(o) Recording. Tenant shall not record this Lease or any memorandum or short
form of this Lease without the prior written consent of Landlord, which consent
may be withheld or denied in the sole and absolute discretion of Landlord, and
any recordation by Tenant shall be a material breach of this Lease. Tenant
grants to Landlord a power of attorney to execute and record a release releasing
any such recorded instrument of record that was recorded without the prior
written consent of Landlord, which power of attorney is coupled with an interest
and is non-revocable during the Term.

(p) Joint and Several Liability. If Tenant is comprised of more than one
(1) party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease. All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.

 

33



--------------------------------------------------------------------------------

(q) Financial Reports. Within fifteen (15) Business Days after Landlord’s
request, Tenant will furnish Tenant’s most recent audited financial statements
(including any notes to them) to Landlord, or, if no such audited statements
have been prepared, such other financial statements (and notes to them) as may
have been prepared by an independent certified public accountant or, failing
those, Tenant’s internally prepared financial statements. If Tenant is a
publicly traded corporation, Tenant may satisfy its obligations hereunder by
providing to Landlord Tenant’s most recent annual and quarterly reports.
Landlord will not disclose any aspect of Tenant’s financial statements that
Tenant designates to Landlord as confidential except: (1) to Landlord’s
Mortgagee or prospective mortgagees or purchasers of the Building; (2) in
litigation between Landlord and Tenant; and (3) if required by court order.
Tenant shall not be required to deliver the financial statements required under
this Section 26(q) more than once in any twelve (12) month period.

(r) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord, within thirty (30) days after Landlord’s
delivery to Tenant of a statement therefor, for Landlord’s reasonable,
out-of-pocket costs payable to third parties and incurred by Landlord (i) in
reviewing the proposed action or consent, including reasonable attorneys’,
engineers’ or architects’ fees, so long as Landlord has provided Tenant with,
and Tenant has approved, an estimate of such costs prior to incurring same, and
(ii) in preparing the estimate of reasonable costs described in (i) above.
Tenant will be obligated to make such reimbursement without regard to whether
Landlord consents to any such proposed action. Notwithstanding the foregoing, to
the extent the Lease expressly provides for a maximum amount to be paid by
Tenant with respect to any consent (for example, Section 10(c) relating to a
Transfer), in no event shall Tenant be obligated to pay Landlord more than such
maximum amount.

(s) Telecommunications. Except as provided hereafter, Tenant and its
telecommunications companies, including local exchange telecommunications
companies and alternative access vendor services companies, shall have no right
of access to and within the Building, for the installation and operation of
telecommunications systems, including voice, video, data, Internet, and any
other services provided over wire, fiber optic, microwave, wireless, and any
other transmission systems (“Telecommunications Services”), for part or all of
Tenant’s telecommunications within the Building and from the Building to any
other location without Landlord’s prior written consent, which consent, subject
to the availability of capacity and access therefor at the Building, shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
all telecommunications companies currently or in the future providing
Telecommunication Services to the Building shall, subject to available capacity,
have the right to access the Building for purposes of providing
Telecommunications Services to the Premises. Landlord represents that as of the
date hereof, Comcast, Verizon, DirectTV, AT&T, Towerstream and Cypress
Communications all provide Telecommunications Services to the Building (and that
Optimum Lightpath will be permitted access to the Building to provide
Telecommunications Services by December 15, 2013). All providers of
Telecommunications Services shall be required to comply with the rules and
regulations of the Building, applicable Laws and Landlord’s policies and
practices for the Building. Tenant acknowledges that Landlord shall not be
required to provide or arrange for any Telecommunications Services and that
Landlord shall have no liability to any Tenant Party in connection with the
installation, operation or maintenance of Telecommunications Services or any
equipment or facilities relating thereto. Tenant, at its cost and for its own
account, shall be solely responsible for obtaining all Telecommunications
Services. Subject to the terms of this Section 26(s), and subject to the
availability of access points in the Building, Landlord consents to Tenant’s use
of the Building’s shared telephone switch and PBX through Cypress
Communications, and, at no cost to Landlord, shall enter into an access
agreement with Tenant’s preferred fiber provider.

 

34



--------------------------------------------------------------------------------

(t) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent, except to the extent required by
applicable Law. Tenant may also disclose to anyone any of the terms and
conditions of this Lease which become generally available to the public other
than as a result of a disclosure by Tenant or any Tenant Party.

(u) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.

(v) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A -    Outline of Premises Exhibit B -    Description of the Land
Exhibit C -    Taxes Exhibit D -    Tenant Finish-Work Exhibit E -    Building
Rules and Regulations Exhibit F -    Form of Tenant Estoppel Certificate Exhibit
G -    Ancillary Space Exhibit H -    Roof Rights Exhibit I -    Renewal Option
Exhibit J -    Expansion Rights Exhibit K -    Back-Up Generator Exhibit L -   
Janitorial Specifications Exhibit M -    Tenant’s Reserved Parking Spaces
Exhibit N -    Form of Letter of Credit

SIGNATURE PAGE FOLLOWS

 

35



--------------------------------------------------------------------------------

This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.

 

LANDLORD:   MEADOWS OFFICE, L.L.C., a Delaware limited liability company   By:  
MEADOWS OFFICE MM, LLC,     its managing member     By:   /s/ John Saraceno    
Name:   John Saraceno     Title:   Authorized Signatory     Execution Date:
11/15/13 TENANT:     KID BRANDS, INC.,     a New Jersey corporation     By:  
/s/ Kerry Carr     Name: Kerry Carr     Title: EVP- COO & CFO     Execution
Date: 11/15/13

 

36



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

 

LOGO [g658018dsp_046.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF THE LAND

All that certain land and premises located in the Borough of Rutherford, County
of Bergen and State of New Jersey, bound and described as follows:

Beginning at a point which is the following courses from the intersection of the
Southerly right-of-way line of Borough Street (60 feet wide) and the Westerly
right-of-way line of Veterans Boulevard (80 feet wide) and running thence,

 

(A) South 25 degrees 45 minutes 24 seconds West, 266.34 feet along Veterans
Boulevard to a point of curvature; thence,

 

(B) Still along Veterans Boulevard, on a curve to the left with a radius of
380.00 feet, an arc distance of 80.25 feet to a point of tangency; thence,

 

(C) Still along Veterans Boulevard, South 13 degrees 39 minutes 24 seconds West,
201.35 feet to the true point and place of beginning and running thence,

 

(1) Along the right-of-way line of Veterans Boulevard, South 13 degrees 39
minutes 24 seconds West, 53.00 feet to a point; thence,

 

(2) North 53 degrees 54 minutes 35 seconds West, 12.19 feet to a point; thence,

 

(3) South 21 degrees 46 minutes 54 seconds West, 50.55 feet to a point; thence,

 

(4) South 54 degrees 23 minutes 06 seconds East, 19.85 feet to a point; thence,

 

(5) Along the right-of-way line of Veterans Boulevard, South 13 degrees 39
minutes 24 seconds West, 235.43 feet to a point; thence,

 

(6) Leaving the sideline of said Veterans Boulevard, South 33 degrees 48 minutes
00 seconds West, 341.36 feet to a point; thence,

 

(7) South 58 degrees 39 minutes 30 seconds West, 144.19 feet to a point; thence,

 

(8) South 31 degrees 20 minutes 30 seconds East, 60.30 feet to a point; thence,

 

(9) South 58 degrees 39 minutes 30 seconds West, 9.55 feet to a point; thence,

 

(10) South 31 degrees 20 minutes 30 seconds East, 9.80 feet to a point; thence,

 

(11) South 58 degrees 39 minutes 30 seconds West, 278.19 feet to a point;
thence,

 

1



--------------------------------------------------------------------------------

(12) Along lands of the State of New Jersey used for highway purposes, on a
curve to the right with a radius of 885.00 feet, an arc distance of 66.14 feet
to a point of tangency, said curve has a chord bearing of North 04 degrees 32
minutes 08 seconds West, 66.13 feet; thence,

 

(13) Still along said lands, North 02 degrees 23 minutes 48 seconds East, 230.12
feet to a point; thence,

 

(14) Still along said lands, North 83 degrees 23 minutes 02 seconds West, 18.21
feet to a point; thence,

 

(15) Still along said lands, on a curve to the right with a radius of 2078.00
feet, an arc distance of 430.05 feet to a point of compound curvature, said
curve has a chord bearing of North 09 degrees 12 minutes 36 seconds East, 429.28
feet; thence,

 

(16) Still along said lands, on a curve to the right with a radius of 9939.00
feet, an arc distance of 77.63 feet to a point of tangency; thence,

 

(17) Still along said lands, North 15 degrees 35 minutes 10 seconds East, 231.34
feet to a point; thence,

 

(18) Leaving lands of the State of New Jersey, on a curve to the left with a
radius of 55.00 feet, an arc distance of 83.89 feet to a point of reverse
curvature, said curve has a chord bearing of South 66 degrees 26 minutes 58
seconds East, 75.99 feet; thence,

 

(19) On a curve to the right with a radius of 225.00 feet, an arc distance of
243.69 feet to a point, said curve has a chord bearing of South 79 degrees 07
minutes 07 seconds East, 231.95 feet; thence,

 

(20) South 76 degrees 20 minutes 36 seconds East, 192.42 feet to the point or
place of beginning.

BEING known as Lot 2 in Block 219 on the official Tax Map of the Borough of
Rutherford, Bergen County, New Jersey.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

TAXES

1. Taxes Payable by Tenant. Tenant shall only pay Tenant’s Proportionate Share
of any increase, if any, in Taxes for each year and partial year falling within
the Term over the Taxes for the calendar year 2014 (the “Base Year”); provided,
however, that Tenant shall not be required to make any payment allocable to the
period prior to: (i) the first (1st) anniversary of the Commencement Date; or
(ii) the expiration of calendar year 2014. Landlord may make a good faith
estimate of the Taxes to be due by Tenant for any calendar year or part thereof
during the Term after the Base Year. During each calendar year or partial
calendar year of the Term after the Base Year, Tenant shall pay to Landlord, in
advance concurrently with each monthly installment of Base Rent, an amount equal
to the estimated Taxes payable by Tenant for such calendar year or part thereof
divided by the number of months therein. From time to time, Landlord may
estimate and re-estimate the Taxes to be due by Tenant and deliver a copy of the
estimate or re-estimate to Tenant. Thereafter, the monthly installments of Taxes
payable by Tenant shall be appropriately adjusted in accordance with the
estimations so that, by the end of the calendar year in question, Tenant shall
have paid all of the Taxes payable by Tenant for such year as estimated by
Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Taxes are available for each calendar
year. “Taxes” shall mean taxes, assessments, and governmental charges or fees
whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by others, subsequently created or
otherwise, now or hereafter attributable to the Project or Complex, as
applicable (or its operation), excluding, however, penalties and interest
thereon and federal and state taxes on income (if the present method of taxation
changes so that in lieu of or in addition to the whole or any part of any Taxes,
there is levied on Landlord a capital tax directly on the rents received
therefrom or a franchise tax, assessment, or charge based, in whole or in part,
upon such rents for the Project or Complex, as applicable, then all such taxes,
assessments, or charges, or the part thereof so based, shall be deemed to be
included within the term “Taxes” for purposes hereof). The Taxes on the entire
Project shall be allocated among the separate buildings (including the Building)
in the Complex, as reasonably determined by Landlord, and only the portion of
the Taxes so allocated to the Building shall be included in “Taxes” for purposes
of this Exhibit C. As of the date of this Lease, the Taxes on the Project (which
consist of Taxes on the Land, on which are located the Building and the 201
Building of the Meadows Office Complex, and Taxes on Tax Lots 1 and 3, Block
219, of the Borough of Rutherford, on which are located parking facilities and
other Common Areas of the Project) are allocated between such buildings in
proportion to the total rentable square footage contained in each building.
Taxes shall include the costs of consultants retained in an effort to lower
taxes and all costs incurred in disputing any taxes or in seeking to lower the
tax valuation of the Project, provided such contest is successful. For property
tax purposes, to the extent allowed by Law, Tenant waives all rights to protest
or appeal the appraised value of the Premises, as well as the Project and
Complex, and all rights to receive notices of reappraisement. If Landlord shall
receive a refund of Taxes for any year in respect of which Tenant has made a
Taxes payment, Landlord shall either pay to Tenant or credit against the next
Rent due hereunder Tenant’s Proportionate Share of the amount of such refund
less the reasonable actual out-of-pocket costs, if any, incurred by Landlord in
obtaining such refund (up to a maximum refund to Tenant of the amount of
Tenant’s Taxes payment for such year).

 

1



--------------------------------------------------------------------------------

2. Tax Statement. Following the end of each calendar year, Landlord shall
furnish to Tenant a statement of the Taxes for the previous year (the “Tax
Statement”). If Tenant’s estimated payments of Taxes under this Exhibit C for
the year covered by the Tax Statement exceed Tenant’s share of such items as
indicated in the Tax Statement, then Landlord shall promptly credit or reimburse
Tenant for such excess; likewise, if Tenant’s estimated payments of Taxes under
this Exhibit C for such year are less than Tenant’s share of such items as
indicated in the Tax Statement, then Tenant shall promptly pay Landlord such
deficiency, notwithstanding that the Term has expired and Tenant has vacated the
Premises. Tenant, at Tenant’s written request from time to time, shall be
entitled to review Landlord’s records relating to the Taxes payable with respect
to the Project and the Complex, including but not limited to copies of Tax bills
and notices of assessment.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

TENANT FINISH-WORK

Upon Landlord’s delivery of possession of the Premises to Tenant in the
condition required under the Lease, Tenant shall accept the Premises in such
condition as of the Commencement Date and shall be solely responsible for
constructing all improvements in the Premises required for Tenant’s operation of
its business therein. Subject to, upon and in accordance with the following
provisions of this Exhibit D, Tenant, as hereinafter provided, shall perform the
work needed to prepare the Premises for Tenant’s initial occupancy thereof (such
work being herein called the “Initial Tenant Work”):

1. Tenant shall submit to Landlord, for Landlord’s approval, a complete and
coordinated set of working, finished and detailed construction and engineering
drawings and specifications for the Initial Tenant Work (such drawings and
specifications are herein collectively called the “Initial Tenant Work Plans”),
which Initial Tenant Work Plans shall (i) comply with applicable Law and, at a
minimum, Building standards, and (ii) be sealed by a licensed architect and
suitable for the issuance of any required building permit. Landlord’s approval
of the Initial Tenant Work Plans shall not be unreasonably withheld, conditioned
or delayed, unless the work described thereon either (x) affects the exterior
(including the appearance) of the Building or any other portion of the Building
outside of the Premises, (y) is structural or affects the Building’s Structure,
or (z) affects the usage or the proper functioning of the Building’s Systems or
any part thereof. If Landlord withholds its approval of the Initial Tenant Work
Plans pursuant to the immediately preceding sentence, Landlord shall give Tenant
written notice thereof within ten (10) Business Days after Landlord’s receipt of
the Initial Tenant Work Plans, which notice shall include Landlord’s reasonable
reasons for withholding such approval, whereupon Tenant shall revise the Initial
Tenant Work Plans so as to satisfy the reasons for which Landlord so withheld
its approval and shall resubmit such revised Initial Tenant Work Plans to
Landlord, for Landlord’s approval, as provided above until approved or deemed
approved by Landlord. If Landlord withholds its approval of any resubmitted
Initial Tenant Work Plans, Landlord shall give Tenant written notice thereof
within ten (10) Business Days after its receipt of the resubmitted Initial
Tenant Work Plans, which notice shall include Landlord’s reasonable reasons for
withholding such approval. In the event Landlord fails to deliver any of the
aforesaid notices to Tenant within the aforesaid ten (10) Business Day period,
the Initial Tenant Work Plans (or resubmitted Initial Tenant Work Plans, as
applicable) shall be deemed approved.

2. Tenant, promptly after Landlord’s approval of the Initial Tenant Work Plans,
shall apply to the appropriate governmental authorities for any building
permit(s) which shall be required in connection with Tenant’s performance of the
Initial Tenant Work.

3. Tenant, promptly after the issuance of any building permit(s) which shall be
required in connection with Tenant’s performance of the Initial Tenant Work,
shall commence to perform the Initial Tenant Work, and thereafter diligently
prosecute the Initial Tenant Work to completion. Tenant shall perform the
Initial Tenant Work in accordance with the approved Initial Tenant Work Plans,
in compliance with all applicable Laws, and otherwise in a good and workmanlike
manner.

 

1



--------------------------------------------------------------------------------

4. Tenant shall arrange for any inspections, and shall apply for and obtain any
certificate of occupancy, required by any governmental authority with respect to
the Initial Tenant Work.

5. Tenant shall pay for all costs incurred in connection with completion of the
Initial Tenant Work. Notwithstanding the foregoing, within thirty (30) days
after the Commencement Date, Landlord shall pay to Tenant the amount of One
Million Sixty Thousand Eight Hundred and 00/100 Dollars $1,060,800.00 (i.e.,
$40.00 per rentable square foot of the Premises), to be used by Tenant to pay
the actual out-of pocket costs incurred by Tenant in connection with the Initial
Tenant Work, including (i) architectural, engineering and other costs for
preparation of plans and permit and inspection fees and other costs associated
with obtaining necessary permits and approvals, and moving costs (“Soft Costs”),
(ii) costs of materials and labor, (iii) costs incurred by Tenant in connection
with Tenant’s acquisition and installation of furniture and equipment in the
Premises, and (iv) the supervisory fee to be paid to Landlord’s Construction
Manager pursuant to Section 8(a) of the Lease (which supervisory fee, with
respect to the Initial Tenant Work, (a) shall not be applicable to Soft Costs
and (b) shall not exceed $25,000.00). Upon completion of the Initial Tenant
Work, Tenant shall furnish to Landlord (i) contractors’, subcontractors’ and
material suppliers’ waivers of liens covering all of the Initial Tenant Work;
(ii) the final certificate of occupancy for the Initial Tenant Work; and
(iii) final “as-built” drawings of the Initial Tenant Work in AutoCAD format.

6. Except as otherwise provided in this Exhibit D, all requirements of
Section 8(a) of this Lease applicable to the construction of Alterations by or
on behalf of Tenant shall apply to Tenant’s construction of the Initial Tenant
Work. Tenant shall be required to use Landlord’s designated contractors for
mechanical, electrical and life safety work.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

3. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord.

4. Landlord shall provide all door locks in each tenant’s leased premises, at
the cost of such tenant, and no tenant shall place any additional door locks in
its leased premises without Landlord’s prior written consent. Landlord shall
furnish to each tenant a reasonable number of keys to such tenant’s leased
premises, at such tenant’s cost, and no tenant shall make a duplicate thereof.

5. If the Building is multi-tenant, movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by tenants of any bulky
material, merchandise or materials which require use of elevators or stairways,
or movement through the Building entrances or lobby shall be conducted under
Landlord’s supervision at such times and in such a manner as Landlord may
reasonably require. Each tenant assumes all risks of and shall be liable for all
damage to articles moved and injury to persons or public engaged or not engaged
in such movement, including equipment, property and personnel of Landlord if
damaged or injured as a result of acts in connection with carrying out this
service for such tenant.

6. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

7. Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals (other than seeing-eye dogs) shall be brought into or kept in, on or
about any tenant’s leased premises. No portion of any tenant’s leased premises
shall at any time be used or occupied as sleeping or lodging quarters.

 

1



--------------------------------------------------------------------------------

8. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

9. No machinery of any kind (other than normal office equipment) shall be
operated by any tenant on its leased area without Landlord’s prior written
consent, nor shall any tenant use or keep in the Building any flammable or
explosive fluid or substance (other than typical office supplies [e.g.,
photocopier toner] used in compliance with all Laws).

10. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

11. No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord, other than
those used for Tenant’s employees.

12. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

13. No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Building unless accompanied by Landlord or the
Building manager.

14. Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other tenants in the
Building. Nor shall the tenant permit its employees, invitees, or guests to
loiter at the Building entrances for the purposes of smoking. Landlord may, but
shall not be required to, designate an area for smoking outside the Building.

15. Canvassing, soliciting or peddling in or about the Premises or the Property
is prohibited and Tenant shall cooperate to prevent same.

16. Tenant shall have access to and use of, at all times, the freight elevator,
subject to Landlord’s rules and regulations governing the use thereof.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TENANT ESTOPPEL CERTIFICATE

The undersigned is the Tenant under the Lease (defined below) between
            , a             , as Landlord, and the undersigned as Tenant, for
the Premises on the             floor(s) of the industrial building located at
            ,             and commonly known as             , and hereby
certifies as follows:

1. The Lease consists of the original Lease Agreement dated as of             ,
200            between Tenant and Landlord [‘s predecessor-in-interest] and the
following amendments or modifications thereto (if none, please state “none”):
            .

The documents listed above are herein collectively referred to as the “Lease”
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.

2. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.

3. The Term commenced on             , 200    , and the Term expires, excluding
any renewal options, on             , 200    , and, other than as expressly set
forth in the Lease, Tenant has no options to renew or extend the Term or to
purchase all or any part of the Premises or the Building or to terminate or
cancel the Lease.

4. Tenant currently occupies the Premises described in the Lease (which is
comprised of [x] rentable square feet) and Tenant has not assigned the Lease or
transferred, assigned, or sublet any portion of the Premises nor entered into
any license or concession agreements with respect thereto except as follows (if
none, please state “none”):

 

 

 

 

5. All monthly installments of Base Rent, all additional rent and all monthly
installments of estimated additional rent have been paid when due through
            . The current monthly installment of Base Rent is $            .

6. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and, to the undersigned’s
knowledge, Landlord is not in default thereunder. In addition, Tenant has not
delivered any notice to Landlord regarding a default by Landlord thereunder.

 

1



--------------------------------------------------------------------------------

7. As of the date hereof, to the undersigned’s knowledge, there are no existing
defenses or offsets, or, to the undersigned’s knowledge, claims or any basis for
a claim, that the undersigned has against Landlord and, to the undersigned’s
knowledge, no event has occurred and no condition exists, which, with the giving
of notice or the passage of time, or both, will constitute a default under the
Lease.

8. No rental has been paid more than 30 days in advance and no security deposit
has been delivered to Landlord except as provided in the Lease.

9. If Tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Premises are located and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

10. There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.

11. Other than as approved by Landlord in writing or expressly permitted under
the Lease and used in compliance with all applicable laws and insurance
requirements and incidental to the ordinary course of the use of the Premises,
the undersigned has not used or stored any hazardous substances in the Premises.

12. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.

13. The Premises have been delivered to Tenant in the condition required under
the Lease.

Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord’s Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord’s Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of disbursing loan
advances or making such loan or acquiring such property.

Executed as of             , 201    .

 

TENANT:                                     
                                                             ,
a                                                                              
                         By:  

 

Name/Title:                                  
                                                 

 

2



--------------------------------------------------------------------------------

EXHIBIT G

ANCILLARY SPACE

So long as this Lease is in effect, Tenant shall be entitled to store personal
property of Tenant and perform its business operations in the area identified on
Schedule I attached to this Exhibit, such area being known as Suite 203 located
on the second (2nd) floor of the Building and containing approximately 2,063
rentable square feet (the “Ancillary Space”) on the following terms:

(a) The Ancillary Space may be used for the storage of Tenant’s (but no one
else’s) non-hazardous equipment and other personal property and for its business
operations;

(b) Except as hereinafter provided, the Ancillary Space is being delivered
vacant and broom clean, and otherwise “AS IS”. Promptly after the execution of
this Lease, Landlord shall construct demising walls as required to deliver the
Ancillary Space as a single demised unit. The performance of such work by
Landlord shall not affect the Commencement Date of this Lease with respect to
the Premises; provided, however, that Landlord shall deliver the Ancillary Space
to Tenant not later than thirty (30) days after the Commencement Date. Except
for the work described above in this subparagraph (b), Tenant acknowledges that
Landlord has no obligation to perform any work in the Ancillary Space prior to
the delivery of the Ancillary Space to Tenant;

(c) Tenant may not make any alterations of any nature whatsoever to the
Ancillary Space without Landlord’s prior consent, such consent not to be
unreasonably withheld, conditioned or delayed, and such alterations to be made
only in accordance with the applicable provisions of the Lease;

(d) Landlord shall not be required to provide any cleaning to the portions of
the Ancillary Space used for storage purposes. Except as provided in the
preceding sentence, Landlord shall provide to the Ancillary Space the services
described in clauses (i), (ii), (iii), (iv), (v) and (vi) of Section 7(a) of the
Lease; Tenant shall pay the cost of electricity provided to the Ancillary Space
as provided in said Section 7(a) (provided, however, that the cost of said
electricity shall be $1.25 per rentable square foot rather than $1.75 per
rentable square foot);

(e) Tenant shall not use any electricity in excess of the parameters therefor
set forth in Section 7(a) of the Lease in the Ancillary Space;

(f) Tenant shall have the same rights with respect to a Landlord Controlled
Interruption affecting the Ancillary Space as are provided with respect to the
Premises pursuant to Section 7(b) of the Lease;

(g) Intentionally deleted.

 

1



--------------------------------------------------------------------------------

(h) Landlord shall have the right to substitute for the Ancillary Space other
suitable space in the Building which is similar to the Ancillary Space, upon
reasonable notice to Tenant, in which case Landlord shall pay all actual
out-of-pocket costs incurred by Tenant in connection with said relocation;

(i) Upon the expiration or earlier termination of this Lease, Tenant shall
promptly remove all its personal property and equipment from the Ancillary
Space, leaving same in broom clean condition. Anything left in the Ancillary
Space shall be deemed abandoned and may be discarded by Landlord;

(j) Landlord shall perform its obligations under Section 8(b)(i) of the Lease
with respect to the Ancillary Space, to the extent applicable thereto;

(k) The provisions of Sections 15(c) and (d) of the Lease shall apply to a
Casualty affecting the Ancillary Space;

(l) The provisions of Section 22 of the Lease shall be applicable to a holdover
by Tenant of the Ancillary Space after the expiration of the Term;

(m) Landlord’s and Tenant’s respective obligations under the last three
(3) sentences of Section 8(b)(ii) of the Lease shall be applicable to the
Ancillary Space;

(n) All of Tenant’s obligations (other than the payment of Rent (including but
not limited to Taxes), except (A) as provided in subparagraph (o) of this
Exhibit, and (B) electricity costs, as provided in subparagraph (d) of this
Exhibit) with respect to the Premises under the Lease shall be applicable to the
Ancillary Space;

(o) Tenant shall pay to Landlord in advance, as Rent for the Ancillary Space,
Three Thousand Four Hundred Thirty-Eight and 33/100 Dollars ($3,438.33) for each
full or partial month during which the lease of the Ancillary Space remains in
effect, commencing as of Tenant’s initial occupancy of the Ancillary Space for
any purpose; such monthly payment to increase on each anniversary of such
initial occupancy to an amount equal to 102.5% of the monthly payment amount in
effect immediately prior to such increase; and

(p) Except for Landlord’s obligations under Exhibit D, Landlord’s Mold Removal
Obligations, Landlord’s obligation to provide the Rent Abatement, and/or as
otherwise provided in this Exhibit G, all of Landlord’s obligations with respect
to the Premises under the Lease shall be applicable to the Ancillary Space. With
respect to the Ancillary Space, in the event of a conflict between the terms and
provisions of this Exhibit G and the terms and provisions of the body of the
Lease, the terms and provisions of this Exhibit G shall prevail.

 

2



--------------------------------------------------------------------------------

SCHEDULE I

 

LOGO [g658018dsp_061.jpg]

 

3



--------------------------------------------------------------------------------

EXHIBIT H

ROOF RIGHTS

Tenant shall, during the Term of this Lease, subject to the availability of
adequate space therefor (as reasonably determined by Landlord), be entitled to
erect, install and maintain a satellite dish and/or antenna reasonably
acceptable to Landlord (“Tenant’s Rooftop Equipment”) at location(s) to be
designated by Landlord, subject to the following conditions:

(a) Tenant shall provide, install and maintain Tenant’s Rooftop Equipment at its
sole cost and expense.

(b) Tenant shall, before erecting or installing any of Tenant’s Rooftop
Equipment, submit to Landlord for Landlord’s review and approval plans and
specifications for installing such Tenant’s Rooftop Equipment.

(c) Neither the installation nor the removal of Tenant’s Rooftop Equipment shall
affect any warranty then in place relating to the roof of the Building. If
required by Landlord, Tenant shall use Landlord’s designated roofing contractor
to install and/or remove Tenant’s Rooftop Equipment.

(d) The installation and/or erection of Tenant’s Rooftop Equipment shall be
performed in a good and workmanlike manner and in accordance with any reasonable
directions of Landlord relating thereto.

(e) Tenant shall obtain at its expense all necessary permits and approvals that
may be required from any governmental or quasi-governmental authority having
jurisdiction with respect to the installation, erection and/or maintenance of
Tenant’s Rooftop Equipment.

(f) Tenant’s Rooftop Equipment shall be deemed an Alteration, and Tenant shall
comply with the requirements of Section 8(a) of this Lease relating to the
construction or installation of Alterations by Tenant.

(g) In installing and/or erecting Tenant’s Rooftop Equipment, Tenant shall not
unreasonably interfere with Landlord’s operation of the Building or the rights
of any other tenants of the Building.

 

1



--------------------------------------------------------------------------------

(h) Tenant shall cause Tenant’s Rooftop Equipment and the electromagnetic
energy, if any, emitted therefrom to comply with all applicable legal
requirements, including but not limited to regulations promulgated by the
Federal Communications Commission (the “FCC”). Prior to installing Tenant’s
Rooftop Equipment, Tenant shall deliver to Landlord (and to any party designated
by Landlord) an evaluation of the radio frequency energy emissions,
demonstrating that the Building, following installation of Tenant’s Rooftop
Equipment, will comply with the radio frequency exposure limits (“RF Exposure
Limits”) promulgated by the FCC under 47 C.F.R. Section 1.1307, et seq., as
amended (the “RF Emissions Regulations”). Tenant shall operate Tenant’s Rooftop
Equipment in compliance with the RF Emissions Regulations. If, due to the
installation, operation or maintenance of Tenant’s Rooftop Equipment, the
Building fails to comply with the RF Exposure Limits, then Tenant shall take
commercially reasonable steps to bring the Building into compliance, including
but not limited to the preparation and filing of any required Environmental
Assessments (“EAs”) and modifications of Tenant’s Rooftop Equipment; provided,
that if compliance cannot be established within thirty (30) days after Tenant’s
receipt of notice of noncompliance, or if Tenant cannot provide solutions
acceptable to other parties then creating RF Emissions at the Building, then
(a) if Tenant has not yet installed Tenant’s Rooftop Equipment, Tenant shall not
be entitled to install and operate Tenant’s Rooftop Equipment, or (b) if Tenant
has installed Tenant’s Rooftop Equipment, Tenant shall immediately cease
operating Tenant’s Rooftop Equipment until an acceptable solution is found. In
the event of Tenant’s violation of this subparagraph (viii), Landlord shall be
entitled to immediate and continuing injunctive relief to eliminate such
violation, in addition to any other remedies available at law or in equity.

(i) Tenant shall remove Tenant’s Rooftop Equipment and all wiring or other
equipment related thereto from the Building in a good and workmanlike manner at
the expiration or sooner termination of the Lease, and shall restore any portion
of the Building damaged in connection with such removal to the condition it was
in prior to the erection or installation of Tenant’s Rooftop Equipment and/or
said wiring or other equipment.

(j) Tenant shall indemnify, defend and hold harmless Landlord and Landlord’s
agents and employees with respect to any liability (including but not limited to
liability for personal injury or death) that may arise in connection with the
installation, erection, maintenance or operation of Tenant’s Rooftop Equipment.

(k) If any transmissions to or from Tenant’s Rooftop Equipment interfere with
transmissions sent or received by satellite dishes or antennae of other tenants
of the Building or any other building located on the Land in existence prior to
Tenant’s installation or erection of Tenant’s Rooftop Equipment, Tenant will
take all measures necessary to eliminate such interference.

 

2



--------------------------------------------------------------------------------

EXHIBIT I

RENEWAL OPTION

1. Tenant, provided this Lease shall then be in full force and effect, shall
have the option (herein called a “Renewal Option”) to extend the Term for an
additional five (5) year period (the “Renewal Term”), which Renewal Term shall
commence on the date immediately succeeding the Expiration Date, and end on the
fifth (5th) anniversary of the Expiration Date (such anniversary being herein
called the “Renewal Expiration Date”). The Renewal Option shall be exercisable
only by Tenant giving Landlord written notice of such exercise (herein called
the “Renewal Notice”), which notice shall be received by Landlord not later than
the date that is twelve (12) months prior, nor earlier than the date that is
fifteen (15) months prior, to the Expiration Date (time being of the essence).
Landlord, at its option, may render the Renewal Notice null and void upon notice
thereof to Tenant if, at the time that Landlord receives the same, Tenant shall
be in default under this Lease beyond any applicable notice and/or cure period.

2. If Tenant exercises the Renewal Option in accordance with the terms set forth
above, then this Lease shall thereupon be extended for the Renewal Term upon all
the same terms, covenants and conditions as are contained in this Lease and
applicable prior to the Renewal Term, except that for, and during, the Renewal
Term: (1) the Base Rent shall be initially set at the greater of (A) 1.025 times
the annual Base Rent in effect immediately prior to the commencement of the
Renewal Term or (B) the Renewal Term Base Rent (as hereinafter defined) for the
Renewal Term, as determined as hereinafter set forth; (2) the Expiration Date
shall be the Renewal Expiration Date; (3) any provisions of this Lease setting
forth (i) workletter or other work obligations of Landlord, (ii) work allowances
or contributions to be made by Landlord or (iii) abatements of Rent, shall not
apply; and (4) the provisions of Section 1 above relating to the exercise of any
further Renewal Option shall not be applicable. On each anniversary of the first
day of the Renewal Term, the annual Base Rent shall be adjusted to equal 1.025
times the annual Base Rent in effect during the preceding twelve (12) month
period, which annual increase in Base Rent the parties acknowledge shall be in
lieu of Tenant’s payment of increases in operating expenses, common utilities
and insurance costs.

3. (a) As used herein, the term “Renewal Term Base Rent” for the Renewal Term
shall mean a Base Rent payable at a per annum rate equal to the product of
(i) the Renewal Fair Market Base Rent for such Renewal Term, multiplied by
(ii) the number of rentable square feet in the Premises.

 

1



--------------------------------------------------------------------------------

(b) As used herein, the term “Renewal Fair Market Base Rent” for the Renewal
Term shall mean the Base Rent, per rentable square foot per annum, that a
willing tenant (of Tenant’s financial strength and operational history) would
pay and a willing landlord would accept for a hypothetical renewal lease of the
Premises having a 5-year term (commencing with the commencement of the Renewal
Term), and providing for fixed annual rent throughout such term on either, at
Landlord’s option, a level payment basis or with periodic step-ups in Base Rent,
assuming: (i) that the Premises were being demised by such hypothetical renewal
lease in their “as is” condition as of the date that Tenant exercised the
Renewal Option; (ii) that the terms of such hypothetical renewal lease would
(x) include a work allowance or contribution to be paid by such willing landlord
to such willing tenant in an amount equal to the amount, if any, that Landlord
in its Initial Renewal Rent Notice (as hereinafter defined) has indicated it is
willing to provide to Tenant (but Landlord shall not be obligated to offer to
provide any such work allowance or contribution), (y) include a free rent period
during which such willing tenant would not pay any Base Rent having a duration
equal to the free rent period, if any, that Landlord in its Initial Renewal Rent
Notice has indicated it is willing to provide to Tenant (but Landlord shall not
be obligated to offer to provide any such free rent period), and (z) otherwise
be the same terms and conditions as are provided for in this Lease for the
Renewal Term; and (iii) that such willing landlord would be paying a brokerage
commission in respect of such hypothetical renewal lease equal to the brokerage
commission, if any, payable by Landlord to any broker to whom a commission may
be owing in connection with the Renewal Term.

(c) During the thirty (30) day period (the “Renewal Initial Period”) following
Tenant’s exercise of the Renewal Option (i.e., after Landlord’s receipt of the
Renewal Notice), Landlord and Tenant shall attempt to agree upon the Renewal
Term Base Rent for the Renewal Term (including any concessions to be provided in
connection therewith), and prior to the expiration of the Renewal Initial Period
Landlord shall give Tenant written notice (the “Initial Renewal Rent Notice”)
containing (i) Landlord’s determination of the Renewal Term Base Rent for the
Renewal Term, including Landlord determination of the Renewal Fair Market Base
Rent (“Landlord’s Renewal Rent Determination”), (ii) the amount of any work
allowance or contribution that Landlord is willing to provide to Tenant (but
Landlord shall not be obligated to offer to provide any such work allowance or
contribution), and (iii) the duration of any free rent period that Landlord is
willing to provide to Tenant (but Landlord shall not be obligated to offer to
provide any such free rent period). If Landlord and Tenant fail to agree upon
the Renewal Term Base Rent for the Renewal Term within the Renewal Initial
Period, then Tenant may, by written notice received by Landlord before the
expiration of thirty (30) days after the expiration of the Renewal Initial
Period, elect either (1) to withdraw its Renewal Notice (a “Renewal Withdrawal
Notice”), in which case Tenant’s exercise of the Renewal Option shall be null
and void, or (2) to have the Renewal Term Base Rent for the Renewal Term
determined by appraisal in accordance with the provisions set forth in Section 6
of this Exhibit I (a “Renewal Appraisal Notice”). If Landlord does not receive a
Renewal Withdrawal Notice or a Renewal Appraisal Notice from Tenant before the
expiration of such thirty (30) day period, Tenant and Landlord shall be
conclusively deemed to have agreed to Landlord’s Renewal Rent Determination, and
the Renewal Term Base Rent for the Renewal Term shall equal Landlord’s Renewal
Rent Determination.

 

2



--------------------------------------------------------------------------------

(d) If, as of the first day of the Renewal Term, the Renewal Term Base Rent
shall not have been finally determined, then (i) for the period from the
commencement of the Renewal Term until the date that the Renewal Term Base Rent
is finally determined (herein called the “Renewal Pre-Determination Period”),
Tenant shall make payments, on account of the Renewal Term Base Rent for the
Renewal Term (as and when Base Rent is payable under this Lease), in an amount
equal to the Base Rent in effect immediately prior to the commencement of the
Renewal Term, and (ii) if, upon the final determination of the Renewal Term Base
Rent for the Renewal Term, the payments made by Tenant on account of the Renewal
Term Base Rent for the Renewal Term during the Renewal Pre-Determination Period
were different than the Renewal Term Base Rent for the Renewal Term, then
(A) Tenant shall pay to Landlord the amount of any deficiency within thirty
(30) days after demand therefor, or (B) Landlord shall credit to Tenant the
amount of any overpayment against the next Rent thereafter due. Tenant shall be
provided the work allowance, if any, and free rent period, if any, set forth in
the Initial Renewal Rent Notice. Any such free rent period shall commence on the
first (1st) day of the Renewal Term. Any such work allowance shall be paid to
Tenant on account of Alterations performed by Tenant in the Premises in
accordance with this Lease during the Renewal Term, upon Tenant’s delivery to
Landlord of invoices for such Alterations and proof of payment thereof and that
no construction liens have been filed in connection therewith.

4. Landlord and Tenant shall execute, acknowledge and deliver to each other an
amendment to the Lease confirming any terms and conditions of this Lease
applicable to the Renewal Option or the Renewal Term, including without
limitation whether or not the Renewal Option has been exercised and the Renewal
Term Base Rent for the Renewal Term, but any failure of the parties to execute,
acknowledge and deliver such instrument(s) shall not affect the validity of the
Renewal Term or any of the provisions of this Section 4 of this Exhibit I.

5. Tenant’s rights under this Exhibit shall terminate if (a) this Lease or
Tenant’s right to possession of the Premises is terminated, (b) Tenant assigns
any of its interest in this Lease or sublets any portion of the Premises, or
(3) Tenant fails to timely exercise its option under this Exhibit, time being of
the essence with respect to Tenant’s exercise thereof.

6. If Tenant shall serve upon Landlord, within the time and in the manner
required under this Exhibit, a Renewal Appraisal Notice, then the Renewal Term
Base Rent shall be determined by appraisal in accordance with the following:

(a) Tenant, by designation in the Renewal Appraisal Notice, shall appoint an
appraiser (“Tenant’s Appraiser”). Landlord or Tenant shall furnish to Tenant’s
Appraiser a copy of the Initial Renewal Rent Notice. Tenant shall deliver to
Landlord the written good-faith determination of Tenant’s Appraiser of the
Renewal Fair Market Base Rent (“Tenant’s Renewal Rent Determination”), based
upon the parameters set forth in Section 3(b) of this Exhibit, within thirty
(30) days after Landlord provides Tenant’s Appraiser with all information
reasonably requested by Tenant’s Appraiser in connection with its preparation of
Tenant’s Renewal Rent Determination. If Tenant fails to deliver to Landlord
Tenant’s Renewal Rent Determination before the expiration of such thirty
(30) day period, then Tenant and Landlord shall be conclusively deemed to have
agreed to Landlord’s Renewal Rent Determination, and the Renewal Term Base Rent
shall equal the Renewal Term Base Rent set forth in Landlord’s Renewal Rent
Determination.

 

3



--------------------------------------------------------------------------------

(b) Provided Landlord has received Tenant’s Renewal Rent Determination within
the time set forth in Paragraph (a) above, Landlord and Tenant’s Appraiser,
within fifteen (15) days after Landlord’s receipt of the Tenant’s Renewal Rent
Determination, shall jointly appoint a mutually agreeable second appraiser who
shall be impartial (herein called the “Final Appraiser”) and notify Tenant
thereof. If Landlord and Tenant’s Appraiser fail to agree upon and appoint the
Final Appraiser within such 15-day period, then either Landlord or Tenant may
request that the American Arbitration Association (“AAA”) appoint the Final
Appraiser within ten (10) days after such request, and both parties shall be
bound by any appointment so made within such 10-day period. If the Final
Appraiser shall not have been appointed within such 10-day period, then either
Landlord or Tenant may apply to any court having jurisdiction to make such
appointment. The Final Appraiser shall subscribe and swear to an oath to fairly
and impartially perform his duties hereunder.

(c) Within fifteen (15) days after the appointment of the Final Appraiser,
Landlord shall submit a copy of the Initial Renewal Rent Notice to the Final
Appraiser, and Tenant shall submit a copy of Tenant’s Renewal Rent Determination
to the Final Appraiser. If either Landlord or Tenant shall fail to submit such
materials in accordance with the provisions of this Paragraph (c), then the
Final Appraiser shall notify any party which failed to submit its required
materials of its failure (which notice shall refer specifically to this
Paragraph 6(c) of this Exhibit I), and if, in such event, the failing party does
not, within a period of ten (10) days after its receipt of such notice, submit
its required materials, then (i) if Tenant failed to so submit its required
materials, the Renewal Term Base Rent shall be the amount thereof set forth in
Landlord’s Renewal Rent Determination, or (ii) if Landlord failed to so submit
its required materials, the Renewal Term Base Rent shall be determined using the
Renewal Fair Market Base Rent set forth in Tenant’s Renewal Rent Determination,
and any such determination shall be conclusive and binding upon both Landlord
and Tenant.

(d) If both Landlord and Tenant submit their respective required materials in
accordance with the provisions of Paragraph (c) above, then the Final Appraiser,
within twenty (20) days after its receipt of both sets of required materials,
shall select which of Landlord’s Renewal Rent Determination or Tenant’s Renewal
Rent Determination, in his opinion, more accurately reflects the Renewal Fair
Market Base Rent, and shall notify Landlord and Tenant of such selection in
writing. The Renewal Fair Market Base Rent set forth in the selected Fair Market
Determination shall be used to determine the Renewal Term Base Rent, and such
determination shall be conclusive and binding upon both Landlord and Tenant.

(e) The fees and expenses of any such appraisal process shall be borne by the
parties equally, except that Landlord shall bear the expense, if any, of the
Initial Renewal Rent Notice and Tenant shall bear the expense of Tenant’s
Appraiser, and each party shall bear the expense of its attorneys and experts.

(f) Tenant’s Appraiser and the Final Appraiser each shall be a disinterested
person of at least ten (10) years’ experience as a real estate appraiser in the
State of New Jersey who shall be a member of the “MAI” society of appraisers and
shall have had experience as a broker or appraiser of first-class commercial
office real estate in the “Meadowlands, New Jersey” office market.

 

4



--------------------------------------------------------------------------------

(g) It is expressly understood, and each appraiser shall acknowledge and agree,
that any determination of the Renewal Fair Market Base Rent shall be based
solely on the definition thereof as set forth in Section (b) of this Exhibit I,
including the assumptions and criteria set forth in such definitions, taking
into account the Meadowlands, New Jersey, office leasing submarket. The
appraisers shall not have the power to add to, modify or change any such
definitions or any other provisions of this Exhibit, and the jurisdiction of the
appraisers is accordingly limited.

 

5



--------------------------------------------------------------------------------

EXHIBIT J

EXPANSION RIGHTS

1. Provided Tenant is not then in default under this Lease beyond the expiration
of any applicable grace, notice or cure period, Tenant shall be entitled, by
written notice to Landlord given at any time prior to the expiration of twelve
(12) months after the Commencement Date, to notify Landlord that Tenant desires
to lease additional space in the Building (up to a total additional rentable
square footage, including all space previously leased by Tenant pursuant to this
paragraph 1, of not more than 13,125 rentable square feet (the “RSF Limit”)),
whereupon Landlord shall notify Tenant in writing of the then-available areas in
the Building, if any, consisting of single contiguous unit(s) that will
accommodate Tenant’s expansion requirements as set forth in Tenant’s notice
(“Landlord’s Availability Notice”). Within five (5) Business Days after receipt
of Landlord’s Availability Notice, Tenant shall notify Landlord in writing (an
“Option Notice”) of the area, if any, set forth in Landlord’s Availability
Notice (but not exceeding the RSF Limit) that Tenant has elected to Lease
pursuant to this paragraph 1 (an “Option Area”). If Tenant timely an properly
delivers to Landlord an Option Notice, Landlord and Tenant shall enter into an
amendment to this Lease pursuant to which (i) the Option Area shall be added to
and become a part of the Premises for the remainder of the Term, (ii) the Base
Rent per rentable square foot for the Option Area shall be at the same rates
applicable to the balance of the Premises, as and when adjusted from time to
time during the Term (including not being required to pay Base Rent for the
first twenty-two (22) months of the Term applicable to the Option Area as set
forth in the Basic Lease Information), (iii) the Option Area shall be delivered
to Tenant vacant and broom clean and free of outstanding violations of Laws
applicable thereto, and otherwise in it then “AS IS” condition, and the
provisions of Exhibit D of this Lease shall be applicable thereto (except the
amount of the Tenant Allowance with respect to the option period shall equal the
product of (A) the number of rentable square feet in the Option Area, times
(B) $40.00. Landlord and Tenant shall enter into an amendment to this Lease
memorializing such terms in a form prepared by Landlord and reasonably
acceptable to Tenant.

2. With respect to any portion of the fifth (5th) floor of the Building not
included in the Premises that is contiguous with the Premises, and that is now
or hereafter leased to a third party, in the event that, prior to the expiration
of the one hundred sixth (106th) Lease Month, any such area under lease becomes
available for lease to a party other than the existing tenant thereof, and no
other tenant of the Building having an option or preferential right with respect
to such area which was granted prior to the execution of this Lease by Landlord
and Tenant exercises such option or preferential right with respect to such
area, Landlord will notify Tenant of the availability of such area and the terms
upon which Landlord is willing to lease such area. In such event, Tenant may, if
it so desires, notify Landlord, within ten (10) Business Days after receipt of
such notice from Landlord, that Tenant desires to lease the area in question,
whereupon Landlord will enter into discussions with Tenant regarding the
possibility of Tenant so leasing such area. Landlord shall not be obligated by
this provision to enter into a lease with Tenant with respect to any such area
or to negotiate with Tenant with respect to the possible lease of any such area
to the exclusion of other potential tenants. The purpose of this provision is
merely to assure Tenant that Tenant will be made aware of the existence of newly
available portions of the fifth (5th) floor of the Building contiguous with the
Premises that are now or hereafter leased to third parties when such space
becomes available.

 

1



--------------------------------------------------------------------------------

EXHIBIT K

BACK-UP GENERATOR

Tenant shall be permitted, at Tenant’s sole cost and expense, and subject and in
accordance with this Exhibit K, to install at a location reasonably designated
by Landlord either on the roof of the Building or on the “generator pad farm”
adjacent to the Building, a pad-mounted emergency generator to provide emergency
electricity to the Premises (“Tenant’s Emergency Generator”). Tenant’s Emergency
Generator shall constitute an Alteration and, accordingly, installation thereof
shall be performed subject to and in accordance with the applicable provisions
of the Lease. In addition, Tenant shall comply with all reasonable requirements
of Landlord relating to the method and scheduling of such installation and the
screening for Tenant’s Emergency Generator. Tenant shall have sole use of
Tenant’s Emergency Generator. Tenant shall be entitled to use Tenant’s Emergency
Generator only in the event of a general power outage of electricity affecting
the Building, and shall not be entitled to use Tenant’s Emergency Generator to
provide supplemental electricity to the Premises in the absence of such an
outage. Tenant shall maintain Tenant’s Emergency Generator in good and safe
operating condition and repair at all times during the Term of this Lease.
Tenant shall pay for all costs and expenses associated with the operation,
maintenance and repair of Tenant’s Emergency Generator and all other costs
associated therewith; provided, however, Tenant shall not be obligated to pay
Landlord any fee in connection with the installation of Tenant’s Emergency
Generator. At the expiration or sooner termination of this Lease, Tenant’s
Emergency Generator shall be and become the property of Landlord, unless
Landlord notifies Tenant that Tenant’s Emergency Generator is to be removed, in
which event Tenant shall remove Tenant’s Emergency Generator, and shall restore
all portions of the Building and Project affected by the installation or removal
of Tenant’s Emergency Generator to the condition such portions were in prior to
the installation of Tenant’s Emergency Generator, normal wear and tear, damage
from fire or other casualty, eminent domain or condemnation excepted.

 

1



--------------------------------------------------------------------------------

EXHIBIT L

JANITORIAL SPECIFICATIONS

Landlord shall clean the Premises substantially in accordance with the
following:

Office Areas

 

  •   All carpeting shall be vacuumed nightly.

 

  •   Dust furniture nightly.

 

  •   Empty and dust all waste receptacles nightly and remove from the Premises
waste paper and waste materials incidental to normal office usage. In the event
waste paper and waste material disposal by Tenant exceeds normal office usage
(defined as 0.25 uncompacted cubic yards per week per 1,000 square feet of
Premises), Tenant agrees to pay to Landlord the additional cost to Landlord of
such excess waste disposal.

 

  •   Wipe down water fountains and coolers nightly.

 

  •   Dust lighting fixtures and ventilating louvers as required.

Lavatory Areas

 

  •   Wash all lavatory floors nightly using proper disinfectants.

 

  •   Clean all mirrors, powder shelves, sinks and counters nightly.

 

  •   Clean and disinfect basins, bowls and urinals nightly.

 

  •   Wash toilets seats nightly.

 

  •   Clean partitions, title, dispensers and receptacles nightly.

 

  •   Fill paper towel receptacles and sanitary disposal receptacles nightly.

 

  •   Fill toilet tissue holders, soap dispensers and paper towel dispensers
nightly.

 

  •   Spot cleaning during each Business Day as reasonably required.

 

1



--------------------------------------------------------------------------------

EXHIBIT M

TENANT’S RESERVED PARKING SPACES

 

LOGO [g658018dsp_074.jpg]

 

1



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_075.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT      Date:                         To:
                        Beneficiary:    Applicant: [NAME AND ADDRESS]    [NAME
AND ADDRESS] Attn:                        

Amount:

Not exceeding USD                     

Expiration Date:

                    ,             

Gentlemen:

By order of our client,                     , we hereby establish our
irrevocable Letter of Credit No. in your favor for a sum or sums not to exceed
$                     (                     U.S. Dollars) in the aggregate,
effective immediately, and expiring on                     or any automatically
extended expiry date.

This letter of credit shall be payable to you, in immediately available funds in
U.S. Dollars, upon your presentation to us of the original of this letter of
credit and a sight draft drawn on us in the form annexed hereto. All drafts must
be marked: “Drawn under Letter of Credit No.             of [Name of Issuing
Bank].” One or more partial drawings under this Letter of Credit are permitted.

This Letter of Credit shall expire                     ; but is automatically
extendable, so that this Letter of Credit shall be deemed automatically
extended, from time to time, without amendment, for a period of one year from
the expiration date hereof and from each and every future expiration date,
unless at least sixty (60) days prior to any expiration date we shall notify you
by registered mail that we elect not to extend this Letter of Credit for any
such additional period. The final expiration date hereof shall
be                     .

We shall, immediately after each presentation of the Letter of Credit for a
partial drawing, return this Letter of Credit to you, marking this Letter of
Credit to show the amount paid by us and the date of such payment.

 

1



--------------------------------------------------------------------------------

This Letter of Credit is transferable and may be transferred one or more times
without cost to you upon presentation to us of a duly completed transfer
instruction in the form annexed to this Letter of Credit and the original Letter
of Credit. We shall look solely to applicant for payment of the transfer fee.

[OPTIONAL: Presentation of documents may be made by fax transmission
to                     or to such other fax number as we may identify in a
written notice to you. To the extent a presentation is made by fax transmission,
you must (a) provide telephone notification thereof to us (telephone
number                     or to such other telephone number as we may identify
in a written notice to you) prior to or simultaneously with the sending of such
fax transmission and (b) send the original of the sight draft to us by overnight
courier at the same address provided in this Letter of Credit for presentation
of documents. Any demand made for payment by fax shall be followed by physical
presentation of the original documents prior to the honoring of the draft(s).]

We shall, upon receipt of your request at the same address provided in this
Letter of Credit for presentation of documents, amend this Letter of Credit to
change your notice address. Such amendment shall not require applicant’s
consent. We shall look solely to applicant for payment of any fee in connection
with such amendment.

We hereby agree to honor each draft drawn under and in compliance with this
letter of credit, if duly presented at our offices at                     , or
at any other of our offices.

This Letter of Credit is subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590 (“ISP”).

This Letter of Credit shall be deemed an agreement made under the laws of the
State of                      and shall, as to matters not governed by the ISP,
be governed by and construed in accordance with the laws of said State.

 

[Name of Bank] By:

 

2



--------------------------------------------------------------------------------

[Annex Bank’s Form of Sight Draft]

 

3



--------------------------------------------------------------------------------

[Annex Bank’s form of transfer instructions]

 

4